(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  BROWN, GOVERNOR OF CALIFORNIA, ET AL. v.
ENTERTAINMENT MERCHANTS ASSOCIATION ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 08–1448. Argued November 2, 2010—Decided June 27, 2011
Respondents, representing the video-game and software industries,
  filed a preenforcement challenge to a California law that restricts the
  sale or rental of violent video games to minors. The Federal District
  Court concluded that the Act violated the First Amendment and
  permanently enjoined its enforcement. The Ninth Circuit affirmed.
Held: The Act does not comport with the First Amendment. Pp. 2–18.
    (a) Video games qualify for First Amendment protection. Like pro
 tected books, plays, and movies, they communicate ideas through fa
 miliar literary devices and features distinctive to the medium. And
 “the basic principles of freedom of speech . . . do not vary” with a new
 and different communication medium. Joseph Burstyn, Inc. v. Wil
 son, 343 U.S. 495, 503. The most basic principle—that government
 lacks the power to restrict expression because of its message, ideas,
 subject matter, or content, Ashcroft v. American Civil Liberties Un
 ion, 535 U.S. 564, 573—is subject to a few limited exceptions for his
 torically unprotected speech, such as obscenity, incitement, and fight
 ing words. But a legislature cannot create new categories of
 unprotected speech simply by weighing the value of a particular
 category against its social costs and then punishing it if it fails the
 test. See United States v. Stevens, 559 U. S. ___, ___. Unlike the
 New York law upheld in Ginsberg v. New York, 390 U.S. 629, Cali
 fornia’s Act does not adjust the boundaries of an existing category of
 unprotected speech to ensure that a definition designed for adults is
 not uncritically applied to children. Instead, the State wishes to cre
 ate a wholly new category of content-based regulation that is permis
 sible only for speech directed at children. That is unprecedented and
2         BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                                  Syllabus

    mistaken. This country has no tradition of specially restricting chil
    dren’s access to depictions of violence. And California’s claim that
    “interactive” video games present special problems, in that the player
    participates in the violent action on screen and determines its out
    come, is unpersuasive. Pp. 2–11.
       (b) Because the Act imposes a restriction on the content of pro
    tected speech, it is invalid unless California can demonstrate that it
    passes strict scrutiny, i.e., it is justified by a compelling government
    interest and is narrowly drawn to serve that interest. R. A. V. v. St.
    Paul, 505 U.S. 377, 395. California cannot meet that standard. Psy
    chological studies purporting to show a connection between exposure
    to violent video games and harmful effects on children do not prove
    that such exposure causes minors to act aggressively. Any demon
    strated effects are both small and indistinguishable from effects pro
    duced by other media. Since California has declined to restrict those
    other media, e.g., Saturday morning cartoons, its video-game regula
    tion is wildly underinclusive, raising serious doubts about whether
    the State is pursuing the interest it invokes or is instead disfavoring
    a particular speaker or viewpoint. California also cannot show that
    the Act’s restrictions meet the alleged substantial need of parents
    who wish to restrict their children’s access to violent videos. The
    video-game industry’s voluntary rating system already accomplishes
    that to a large extent. Moreover, as a means of assisting parents the
    Act is greatly overinclusive, since not all of the children who are pro
    hibited from purchasing violent video games have parents who dis
    approve of their doing so. The Act cannot satisfy strict scrutiny.
    Pp. 11–18.
556 F.3d 950, affirmed.

  SCALIA, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. ALITO, J., filed an opin
ion concurring in the judgment, in which ROBERTS, C. J., joined. THO-
MAS, J., and BREYER, J., filed dissenting opinions.
                        Cite as: 564 U. S. ____ (2011)                               1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–1448
                                   _________________


    EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

    IFORNIA, ET AL., PETITIONERS v. ENTERTAIN- 

      MENT MERCHANTS ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 27, 2011] 


   JUSTICE SCALIA delivered the opinion of the Court.
   We consider whether a California law imposing restric
tions on violent video games comports with the First
Amendment.
                                I
  California Assembly Bill 1179 (2005), Cal. Civ. Code
Ann. §§1746–1746.5 (West 2009) (Act), prohibits the sale
or rental of “violent video games” to minors, and requires
their packaging to be labeled “18.” The Act covers games
“in which the range of options available to a player in
cludes killing, maiming, dismembering, or sexually as
saulting an image of a human being, if those acts are
depicted” in a manner that “[a] reasonable person, consid
ering the game as a whole, would find appeals to a deviant
or morbid interest of minors,” that is “patently offensive to
prevailing standards in the community as to what is suit
able for minors,” and that “causes the game, as a whole, to
lack serious literary, artistic, political, or scientific value
for minors.” §1746(d)(1)(A). Violation of the Act is pun
ishable by a civil fine of up to $1,000. §1746.3.
2      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     Opinion of the Court

   Respondents, representing the video-game and software
industries, brought a preenforcement challenge to the Act
in the United States District Court for the Northern Dis
trict of California. That court concluded that the Act
violated the First Amendment and permanently enjoined
its enforcement. Video Software Dealers Assn. v. Schwar
zenegger, No. C–05–04188 RMW (2007), App. to Pet. for
Cert. 39a. The Court of Appeals affirmed, Video Software
Dealers Assn. v. Schwarzenegger, 556 F.3d 950 (CA9
2009), and we granted certiorari, 559 U. S. ____ (2010).
                             II
  California correctly acknowledges that video games
qualify for First Amendment protection. The Free Speech
Clause exists principally to protect discourse on public
matters, but we have long recognized that it is difficult to
distinguish politics from entertainment, and dangerous to
try. “Everyone is familiar with instances of propaganda
through fiction. What is one man’s amusement, teaches
another’s doctrine.” Winters v. New York, 333 U.S. 507,
510 (1948). Like the protected books, plays, and movies
that preceded them, video games communicate ideas—and
even social messages—through many familiar literary
devices (such as characters, dialogue, plot, and music) and
through features distinctive to the medium (such as the
player’s interaction with the virtual world). That suffices
to confer First Amendment protection. Under our Consti
tution, “esthetic and moral judgments about art and lit
erature . . . are for the individual to make, not for the
Government to decree, even with the mandate or approval
of a majority.” United States v. Playboy Entertainment
Group, Inc., 529 U.S. 803, 818 (2000). And whatever the
challenges of applying the Constitution to ever-advancing
technology, “the basic principles of freedom of speech and
the press, like the First Amendment’s command, do not
vary” when a new and different medium for communica
                  Cite as: 564 U. S. ____ (2011)             3

                      Opinion of the Court

tion appears. Joseph Burstyn, Inc. v. Wilson, 343 U.S.
495, 503 (1952).
   The most basic of those principles is this: “[A]s a general
matter, . . . government has no power to restrict expres
sion because of its message, its ideas, its subject matter, or
its content.” Ashcroft v. American Civil Liberties Union,
535 U.S. 564, 573 (2002) (internal quotation marks omit
ted). There are of course exceptions. “ ‘From 1791 to the
present,’ . . . the First Amendment has ‘permitted restric
tions upon the content of speech in a few limited areas,’
and has never ‘include[d] a freedom to disregard these
traditional limitations.’ ” United States v. Stevens, 559
U. S. ___, ___ (2010) (slip op., at 5) (quoting R. A. V. v. St.
Paul, 505 U.S. 377, 382–383 (1992)). These limited ar
eas—such as obscenity, Roth v. United States, 354 U.S.
476, 483 (1957), incitement, Brandenburg v. Ohio, 395
U.S. 444, 447–449 (1969) (per curiam), and fighting
words, Chaplinsky v. New Hampshire, 315 U.S. 568,
572 (1942)—represent “well-defined and narrowly limited
classes of speech, the prevention and punishment of which
have never been thought to raise any Constitutional prob
lem,” id., at 571–572.
   Last Term, in Stevens, we held that new categories of
unprotected speech may not be added to the list by a
legislature that concludes certain speech is too harmful to
be tolerated. Stevens concerned a federal statute purport
ing to criminalize the creation, sale, or possession of cer
tain depictions of animal cruelty. See 18 U.S. C. §48
(amended 2010). The statute covered depictions “in which
a living animal is intentionally maimed, mutilated, tor
tured, wounded, or killed” if that harm to the animal was
illegal where the “the creation, sale, or possession t[ook]
place,” §48(c)(1). A saving clause largely borrowed from
our obscenity jurisprudence, see Miller v. California, 413
U.S. 15, 24 (1973), exempted depictions with “serious
religious, political, scientific, educational, journalistic,
4        BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                           Opinion of the Court

historical, or artistic value,” §48(b). We held that statute
to be an impermissible content-based restriction on
speech. There was no American tradition of forbidding the
depiction of animal cruelty—though States have long had
laws against committing it.
   The Government argued in Stevens that lack of a his
torical warrant did not matter; that it could create new
categories of unprotected speech by applying a “simple
balancing test” that weighs the value of a particular cate
gory of speech against its social costs and then punishes
that category of speech if it fails the test. Stevens, 559
U. S., at ___ (slip op., at 7). We emphatically rejected that
“startling and dangerous” proposition. Ibid. “Maybe there
are some categories of speech that have been historically
unprotected, but have not yet been specifically identified
or discussed as such in our case law.” Id., at ___ (slip op.,
at 9). But without persuasive evidence that a novel re
striction on content is part of a long (if heretofore unrec
ognized) tradition of proscription, a legislature may not
revise the “judgment [of] the American people,” embodied
in the First Amendment, “that the benefits of its restric
tions on the Government outweigh the costs.” Id., at ___
(slip op., at 7).
   That holding controls this case.1 As in Stevens, Califor
——————
  1 JUSTICE ALITO distinguishes Stevens on several grounds that seem to

us ill founded. He suggests, post, at 10 (opinion concurring in judg
ment), that Stevens did not apply strict scrutiny. If that is so (and we
doubt it), it would make this an a fortiori case. He says, post, at 9, 10,
that the California Act punishes the sale or rental rather than the
“creation” or “possession” of violent depictions. That distinction ap
pears nowhere in Stevens itself, and for good reason: It would make
permissible the prohibition of printing or selling books—though not the
writing of them. Whether government regulation applies to creating,
distributing, or consuming speech makes no difference. And finally,
JUSTICE ALITO points out, post, at 10, that Stevens “left open the possi
bility that a more narrowly drawn statute” would be constitutional.
True, but entirely irrelevant. Stevens said, 559 U. S., at ___ (slip op., at
                     Cite as: 564 U. S. ____ (2011)                     5

                          Opinion of the Court

nia has tried to make violent-speech regulation look like
obscenity regulation by appending a saving clause re
quired for the latter. That does not suffice. Our cases
have been clear that the obscenity exception to the First
Amendment does not cover whatever a legislature finds
shocking, but only depictions of “sexual conduct,” Miller,
supra, at 24. See also Cohen v. California, 403 U.S. 15,
20 (1971); Roth, supra, at 487, and n. 20.
   Stevens was not the first time we have encountered and
rejected a State’s attempt to shoehorn speech about vio
lence into obscenity. In Winters, we considered a New
York criminal statute “forbid[ding] the massing of stories
of bloodshed and lust in such a way as to incite to crime
against the person,” 333 U.S., at 514. The New York
Court of Appeals upheld the provision as a law against
obscenity. “[T]here can be no more precise test of written
indecency or obscenity,” it said, “than the continuing and
changeable experience of the community as to what types
of books are likely to bring about the corruption of public
morals or other analogous injury to the public order. ” Id.,
at 514 (internal quotation marks omitted). That is of
course the same expansive view of governmental power to
abridge the freedom of speech based on interest-balancing
that we rejected in Stevens. Our opinion in Winters, which
concluded that the New York statute failed a heightened
vagueness standard applicable to restrictions upon speech
entitled to First Amendment protection, 333 U.S., at 517–
519, made clear that violence is not part of the obscenity
that the Constitution permits to be regulated. The speech
reached by the statute contained “no indecency or obscen
ity in any sense heretofore known to the law.” Id., at 519.
——————
19), that the “crush-video” statute at issue there might pass muster if it
were limited to videos of acts of animal cruelty that violated the law
where the acts were performed. There is no contention that any of the
virtual characters depicted in the imaginative videos at issue here are
criminally liable.
6        BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                           Opinion of the Court

   Because speech about violence is not obscene, it is of no
consequence that California’s statute mimics the New
York statute regulating obscenity-for-minors that we
upheld in Ginsberg v. New York, 390 U.S. 629 (1968).
That case approved a prohibition on the sale to minors of
sexual material that would be obscene from the perspec
tive of a child.2 We held that the legislature could
“adjus[t] the definition of obscenity ‘to social realities by
permitting the appeal of this type of material to be as
sessed in terms of the sexual interests . . .’ of . . . minors. ”
Id., at 638 (quoting Mishkin v. New York, 383 U.S. 502,
509 (1966)). And because “obscenity is not protected
expression,” the New York statute could be sustained so
long as the legislature’s judgment that the proscribed
materials were harmful to children “was not irrational.”
390 U.S., at 641.
   The California Act is something else entirely. It does
not adjust the boundaries of an existing category of unpro
tected speech to ensure that a definition designed for
adults is not uncritically applied to children. California
does not argue that it is empowered to prohibit selling
offensively violent works to adults—and it is wise not to,
since that is but a hair’s breadth from the argument re
jected in Stevens. Instead, it wishes to create a wholly
new category of content-based regulation that is permissi
ble only for speech directed at children.
   That is unprecedented and mistaken. “[M]inors are
——————
  2 The statute in Ginsberg restricted the sale of certain depictions of

“nudity, sexual conduct, sexual excitement, or sado-masochistic abuse,”
that were “‘[h]armful to minors.’ ” A depiction was harmful to minors if it:
  “(i) predominantly appeals to the prurient, shameful or morbid
interests of minors, and
  “(ii) is patently offensive to prevailing standards in the adult commu
nity as a whole with respect to what is suitable material for minors, and
  “(iii) is utterly without redeeming social importance for minors.” 390
U.S., at 646 (Appendix A to opinion of the Court) (quoting N. Y. Penal
Law §484–h(1)(f)).
                     Cite as: 564 U. S. ____ (2011)                     7

                          Opinion of the Court

entitled to a significant measure of First Amendment
protection, and only in relatively narrow and well-defined
circumstances may government bar public dissemination
of protected materials to them.” Erznoznik v. Jackson
ville, 422 U.S. 205, 212–213 (1975) (citation omitted). No
doubt a State possesses legitimate power to protect chil
dren from harm, Ginsberg, supra, at 640–641; Prince v.
Massachusetts, 321 U.S. 158, 165 (1944), but that does
not include a free-floating power to restrict the ideas to
which children may be exposed. “Speech that is neither
obscene as to youths nor subject to some other legitimate
proscription cannot be suppressed solely to protect the
young from ideas or images that a legislative body thinks
unsuitable for them.” Erznoznik, supra, at 213–214.3
——————
  3 JUSTICE  THOMAS ignores the holding of Erznoznik, and denies that
persons under 18 have any constitutional right to speak or be spoken to
without their parents’ consent. He cites no case, state or federal,
supporting this view, and to our knowledge there is none. Most of his
dissent is devoted to the proposition that parents have traditionally had
the power to control what their children hear and say. This is true
enough. And it perhaps follows from this that the state has the power
to enforce parental prohibitions—to require, for example, that the
promoters of a rock concert exclude those minors whose parents have
advised the promoters that their children are forbidden to attend. But
it does not follow that the state has the power to prevent children from
hearing or saying anything without their parents’ prior consent. The
latter would mean, for example, that it could be made criminal to admit
persons under 18 to a political rally without their parents’ prior written
consent—even a political rally in support of laws against corporal
punishment of children, or laws in favor of greater rights for minors.
And what is good for First Amendment rights of speech must be good
for First Amendment rights of religion as well: It could be made crimi
nal to admit a person under 18 to church, or to give a person under 18 a
religious tract, without his parents’ prior consent. Our point is not, as
JUSTICE THOMAS believes, post, at 16, n. 2, merely that such laws are
“undesirable.” They are obviously an infringement upon the religious
freedom of young people and those who wish to proselytize young
people. Such laws do not enforce parental authority over children’s
speech and religion; they impose governmental authority, subject only
8        BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                          Opinion of the Court

  California’s argument would fare better if there were a
longstanding tradition in this country of specially restrict
ing children’s access to depictions of violence, but there is
none. Certainly the books we give children to read—or
read to them when they are younger—contain no shortage
of gore. Grimm’s Fairy Tales, for example, are grim in
deed. As her just deserts for trying to poison Snow White,
the wicked queen is made to dance in red hot slippers “till
she fell dead on the floor, a sad example of envy and jeal
ousy.” The Complete Brothers Grimm Fairy Tales 198
(2006 ed.). Cinderella’s evil stepsisters have their eyes
pecked out by doves. Id., at 95. And Hansel and Gretel
(children!) kill their captor by baking her in an oven. Id.,
at 54.
  High-school reading lists are full of similar fare.
Homer’s Odysseus blinds Polyphemus the Cyclops by
grinding out his eye with a heated stake. The Odyssey of
Homer, Book IX, p. 125 (S. Butcher & A. Lang transls.
1909) (“Even so did we seize the fiery-pointed brand and
whirled it round in his eye, and the blood flowed about the
heated bar. And the breath of the flame singed his eyelids
and brows all about, as the ball of the eye burnt away, and
the roots thereof crackled in the flame”). In the Inferno,
Dante and Virgil watch corrupt politicians struggle to stay
submerged beneath a lake of boiling pitch, lest they be
skewered by devils above the surface. Canto XXI, pp.
187–189 (A. Mandelbaum transl. Bantam Classic ed.
1982). And Golding’s Lord of the Flies recounts how a
schoolboy called Piggy is savagely murdered by other
—————— 

to a parental veto. In the absence of any precedent for state control, 

uninvited by the parents, over a child’s speech and religion (JUSTICE

THOMAS cites none), and in the absence of any justification for such

control that would satisfy strict scrutiny, those laws must be unconsti

tutional. This argument is not, as JUSTICE THOMAS asserts, “circular,” 

ibid. It is the absence of any historical warrant or compelling justifica

tion for such restrictions, not our ipse dixit, that renders them invalid. 

                     Cite as: 564 U. S. ____ (2011)                     9

                          Opinion of the Court

children while marooned on an island. W. Golding, Lord
of the Flies 208–209 (1997 ed.).4
    This is not to say that minors’ consumption of violent
entertainment has never encountered resistance. In the
1800’s, dime novels depicting crime and “penny dreadfuls”
(named for their price and content) were blamed in some
quarters for juvenile delinquency. See Brief for Cato
Institute as Amicus Curiae 6–7. When motion pictures
came along, they became the villains instead. “The days
when the police looked upon dime novels as the most
dangerous of textbooks in the school for crime are drawing
to a close. . . . They say that the moving picture machine
. . . tends even more than did the dime novel to turn the
thoughts of the easily influenced to paths which some
times lead to prison.” Moving Pictures as Helps to Crime,
N. Y. Times, Feb. 21, 1909, quoted in Brief for Cato Insti
tute, at 8. For a time, our Court did permit broad censor
ship of movies because of their capacity to be “used for
evil,” see Mutual Film Corp. v. Industrial Comm’n of Ohio,
236 U.S. 230, 242 (1915), but we eventually reversed
course, Joseph Burstyn, Inc., 343 U.S., at 502; see also
Erznoznik, supra, at 212–214 (invalidating a drive-in
——————
  4 JUSTICE ALITO accuses us of pronouncing that playing violent video

games “is not different in ‘kind’ ” from reading violent literature. Post,
at 2. Well of course it is different in kind, but not in a way that causes
the provision and viewing of violent video games, unlike the provision
and reading of books, not to be expressive activity and hence not to
enjoy First Amendment protection. Reading Dante is unquestionably
more cultured and intellectually edifying than playing Mortal Kombat.
But these cultural and intellectual differences are not constitutional
ones. Crudely violent video games, tawdry TV shows, and cheap novels
and magazines are no less forms of speech than The Divine Comedy,
and restrictions upon them must survive strict scrutiny—a question to
which we devote our attention in Part III, infra. Even if we can see in
them “nothing of any possible value to society . . . , they are as much
entitled to the protection of free speech as the best of literature.”
Winters v. New York, 333 U.S. 507, 510 (1948).
10      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                         Opinion of the Court

movies restriction designed to protect children). Radio
dramas were next, and then came comic books. Brief for
Cato Institute, at 10–11. Many in the late 1940’s and
early 1950’s blamed comic books for fostering a “preoccu
pation with violence and horror” among the young, leading
to a rising juvenile crime rate. See Note, Regulation of
Comic Books, 68 Harv. L. Rev. 489, 490 (1955). But efforts
to convince Congress to restrict comic books failed. Brief
for Comic Book Legal Defense Fund as Amicus Curiae 11–
15.5 And, of course, after comic books came television and
music lyrics.
   California claims that video games present special
problems because they are “interactive,” in that the player
participates in the violent action on screen and determines
its outcome. The latter feature is nothing new: Since
at least the publication of The Adventures of You: Sugar
cane Island in 1969, young readers of choose-your-own
adventure stories have been able to make decisions that
determine the plot by following instructions about which
page to turn to. Cf. Interactive Digital Software Assn. v.
St. Louis County, 329 F.3d 954, 957–958 (CA8 2003). As
for the argument that video games enable participation in
the violent action, that seems to us more a matter of de
gree than of kind. As Judge Posner has observed, all
——————
  5 The crusade against comic books was led by a psychiatrist, Frederic

Wertham, who told the Senate Judiciary Committee that “as long as
the crime comic books industry exists in its present forms there are no
secure homes.” Juvenile Delinquency (Comic Books): Hearings before
the Subcommittee to Investigate Juvenile Delinquency, 83d Cong., 2d
Sess., 84 (1954). Wertham’s objections extended even to Superman
comics, which he described as “particularly injurious to the ethical
development of children.” Id., at 86. Wertham’s crusade did convince
the New York Legislature to pass a ban on the sale of certain comic
books to minors, but it was vetoed by Governor Thomas Dewey on the
ground that it was unconstitutional given our opinion in Winters,
supra. See People v. Bookcase, Inc., 14 N.Y. 2d 409, 412–413, 201 N.E.
2d 14, 15–16 (1964).
                 Cite as: 564 U. S. ____ (2011)           11

                     Opinion of the Court

literature is interactive. “[T]he better it is, the more
interactive. Literature when it is successful draws the
reader into the story, makes him identify with the charac
ters, invites him to judge them and quarrel with them, to
experience their joys and sufferings as the reader’s own.”
American Amusement Machine Assn. v. Kendrick, 244
F.3d 572, 577 (CA7 2001) (striking down a similar restric
tion on violent video games).
   JUSTICE ALITO has done considerable independent re
search to identify, see post, at 14–15, nn. 13–18, video
games in which “the violence is astounding,” post, at 14.
“Victims are dismembered, decapitated, disemboweled, set
on fire, and chopped into little pieces. . . . Blood gushes,
splatters, and pools.” Ibid. JUSTICE ALITO recounts all
these disgusting video games in order to disgust us—but
disgust is not a valid basis for restricting expression. And
the same is true of JUSTICE ALITO’s description, post, at
14–15, of those video games he has discovered that have a
racial or ethnic motive for their violence—“ ‘ethnic clean
sing’ [of] . . . African Americans, Latinos, or Jews.” To
what end does he relate this? Does it somehow increase
the “aggressiveness” that California wishes to suppress?
Who knows? But it does arouse the reader’s ire, and the
reader’s desire to put an end to this horrible message.
Thus, ironically, JUSTICE ALITO’s argument highlights the
precise danger posed by the California Act: that the ideas
expressed by speech—whether it be violence, or gore, or
racism—and not its objective effects, may be the real
reason for governmental proscription.
                             III
  Because the Act imposes a restriction on the content of
protected speech, it is invalid unless California can dem
onstrate that it passes strict scrutiny—that is, unless it is
justified by a compelling government interest and is nar
rowly drawn to serve that interest. R. A. V., 505 U.S., at
12      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                         Opinion of the Court

395. The State must specifically identify an “actual prob
lem” in need of solving, Playboy, 529 U.S., at 822–823,
and the curtailment of free speech must be actually neces
sary to the solution, see R. A. V., supra, at 395. That is a
demanding standard. “It is rare that a regulation restrict
ing speech because of its content will ever be permissible.”
Playboy, supra, at 818.
  California cannot meet that standard. At the outset, it
acknowledges that it cannot show a direct causal link
between violent video games and harm to minors. Rather,
relying upon our decision in Turner Broadcasting System,
Inc. v. FCC, 512 U.S. 622 (1994), the State claims that it
need not produce such proof because the legislature can
make a predictive judgment that such a link exists, based
on competing psychological studies. But reliance on
Turner Broadcasting is misplaced. That decision applied
intermediate scrutiny to a content-neutral regulation. Id.,
at 661–662. California’s burden is much higher, and
because it bears the risk of uncertainty, see Playboy,
supra, at 816–817, ambiguous proof will not suffice.
  The State’s evidence is not compelling. California relies
primarily on the research of Dr. Craig Anderson and a few
other research psychologists whose studies purport to
show a connection between exposure to violent video
games and harmful effects on children. These studies
have been rejected by every court to consider them,6 and
with good reason: They do not prove that violent video
——————
  6 See Video Software Dealers Assn. v. Schwarzenegger, 556 F.3d 950,

963–964 (CA9 2009); Interactive Digital Software Assn. v. St. Louis
County, 329 F.3d 954 (CA8 2003); American Amusement Machine Assn.
v. Kendrick, 244 F.3d 572, 578–579 (CA7 2001); Entertainment Soft
ware Assn. v. Foti, 451 F. Supp. 2d 823, 832–833 (MD La. 2006); Enter
tainment Software Assn. v. Hatch, 443 F. Supp. 2d 1065, 1070 (Minn.
2006), aff ’d, 519 F.3d 768 (CA8 2008); Entertainment Software Assn. v.
Granholm, 426 F. Supp. 2d 646, 653 (ED Mich. 2006); Entertainment
Software Assn. v. Blagojevich, 404 F. Supp. 2d 1051, 1063 (ND Ill.
2005), aff ’d, 469 F.3d 641 (CA7 2006).
                     Cite as: 564 U. S. ____ (2011)                   13

                          Opinion of the Court

games cause minors to act aggressively (which would at
least be a beginning). Instead, “[n]early all of the research
is based on correlation, not evidence of causation, and
most of the studies suffer from significant, admitted flaws
in methodology.” Video Software Dealers Assn. 556 F.3d,
at 964. They show at best some correlation between expo
sure to violent entertainment and minuscule real-world
effects, such as children’s feeling more aggressive or mak
ing louder noises in the few minutes after playing a vio
lent game than after playing a nonviolent game.7
  Even taking for granted Dr. Anderson’s conclusions that
violent video games produce some effect on children’s
feelings of aggression, those effects are both small and
indistinguishable from effects produced by other media.
In his testimony in a similar lawsuit, Dr. Anderson admit
ted that the “effect sizes” of children’s exposure to violent
video games are “about the same” as that produced by
their exposure to violence on television. App. 1263. And
he admits that the same effects have been found when
children watch cartoons starring Bugs Bunny or the Road
Runner, id., at 1304, or when they play video games like
Sonic the Hedgehog that are rated “E” (appropriate for all
ages), id., at 1270, or even when they “vie[w] a picture of a
gun,” id., at 1315–1316.8
——————
   7 One study, for example, found that children who had just finished

playing violent video games were more likely to fill in the blank letter
in “explo_e” with a “d” (so that it reads “explode”) than with an “r”
(“explore”). App. 496, 506 (internal quotation marks omitted). The
prevention of this phenomenon, which might have been anticipated
with common sense, is not a compelling state interest.
   8JUSTICE ALITO is mistaken in thinking that we fail to take account of

“new and rapidly evolving technology,” post, at 1. The studies in
question pertain to that new and rapidly evolving technology, and fail
to show, with the degree of certitude that strict scrutiny requires, that
this subject-matter restriction on speech is justified. Nor is JUSTICE
ALITO correct in attributing to us the view that “violent video games
really present no serious problem.” Post, at 2. Perhaps they do present
14       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                          Opinion of the Court

   Of course, California has (wisely) declined to restrict
Saturday morning cartoons, the sale of games rated for
young children, or the distribution of pictures of guns.
The consequence is that its regulation is wildly underin
clusive when judged against its asserted justification,
which in our view is alone enough to defeat it. Underin
clusiveness raises serious doubts about whether the gov
ernment is in fact pursuing the interest it invokes, rather
than disfavoring a particular speaker or viewpoint. See
City of Ladue v. Gilleo, 512 U.S. 43, 51 (1994); Florida
Star v. B. J. F., 491 U.S. 524, 540 (1989). Here, Califor
nia has singled out the purveyors of video games for disfa
vored treatment—at least when compared to booksellers,
cartoonists, and movie producers—and has given no per
suasive reason why.
   The Act is also seriously underinclusive in another
respect—and a respect that renders irrelevant the conten
tions of the concurrence and the dissents that video games
——————
a problem, and perhaps none of us would allow our own children to play
them. But there are all sorts of “problems”—some of them surely more
serious than this one—that cannot be addressed by governmental
restriction of free expression: for example, the problem of encouraging
anti-Semitism (National Socialist Party of America v. Skokie, 432 U.S.
43 (1977) (per curiam)), the problem of spreading a political philosophy
hostile to the Constitution (Noto v. United States, 367 U.S. 290 (1961)),
or the problem of encouraging disrespect for the Nation’s flag (Texas v.
Johnson, 491 U.S. 397 (1989)).
  JUSTICE BREYER would hold that California has satisfied strict
scrutiny based upon his own research into the issue of the harmfulness
of violent video games. See post, at 20–35 (Appendixes to dissenting
opinion) (listing competing academic articles discussing the harmful
ness vel non of violent video games). The vast preponderance of this
research is outside the record—and in any event we do not see how it
could lead to JUSTICE BREYER’s conclusion, since he admits he cannot
say whether the studies on his side are right or wrong. Post, at 15.
Similarly, JUSTICE ALITO says he is not “sure” whether there are any
constitutionally dispositive differences between video games and other
media. Post, at 2. If that is so, then strict scrutiny plainly has not been
satisfied.
                  Cite as: 564 U. S. ____ (2011)           15

                      Opinion of the Court

are qualitatively different from other portrayals of vio
lence. The California Legislature is perfectly willing to
leave this dangerous, mind-altering material in the hands
of children so long as one parent (or even an aunt or uncle)
says it’s OK. And there are not even any requirements as
to how this parental or avuncular relationship is to be
verified; apparently the child’s or putative parent’s, aunt’s,
or uncle’s say-so suffices. That is not how one addresses a
serious social problem.
   California claims that the Act is justified in aid of pa
rental authority: By requiring that the purchase of violent
video games can be made only by adults, the Act ensures
that parents can decide what games are appropriate. At
the outset, we note our doubts that punishing third parties
for conveying protected speech to children just in case
their parents disapprove of that speech is a proper gov
ernmental means of aiding parental authority. Accepting
that position would largely vitiate the rule that “only in
relatively narrow and well-defined circumstances may
government bar public dissemination of protected materi
als to [minors].” Erznoznik, 422 U.S., at 212–213.
   But leaving that aside, California cannot show that the
Act’s restrictions meet a substantial need of parents who
wish to restrict their children’s access to violent video
games but cannot do so. The video-game industry has in
place a voluntary rating system designed to inform con
sumers about the content of games. The system, imple
mented by the Entertainment Software Rating Board
(ESRB), assigns age-specific ratings to each video game
submitted: EC (Early Childhood); E (Everyone); E10+
(Everyone 10 and older); T (Teens); M (17 and older); and
AO (Adults Only—18 and older). App. 86. The Video
Software Dealers Association encourages retailers to
prominently display information about the ESRB system
in their stores; to refrain from renting or selling adults
only games to minors; and to rent or sell “M” rated games
16       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                          Opinion of the Court

to minors only with parental consent. Id., at 47. In 2009,
the Federal Trade Commission (FTC) found that, as a
result of this system, “the video game industry outpaces
the movie and music industries” in “(1) restricting target
marketing of mature-rated products to children; (2) clearly
and prominently disclosing rating information; and (3) re
stricting children’s access to mature-rated products at
retail.” FTC, Report to Congress, Marketing Violent
Entertainment to Children 30 (Dec. 2009), online at http://
www.ftc.gov/os/2009/12/P994511violententertainment.pdf
(as visited June 24, 2011, and available in Clerk of Court’s
case file) (FTC Report). This system does much to ensure
that minors cannot purchase seriously violent games on
their own, and that parents who care about the matter can
readily evaluate the games their children bring home.
Filling the remaining modest gap in concerned-parents’
control can hardly be a compelling state interest.9
   And finally, the Act’s purported aid to parental author
ity is vastly overinclusive. Not all of the children who are
forbidden to purchase violent video games on their own
have parents who care whether they purchase violent
video games. While some of the legislation’s effect may
indeed be in support of what some parents of the re
stricted children actually want, its entire effect is only in
support of what the State thinks parents ought to want.
This is not the narrow tailoring to “assisting parents” that
——————
  9 JUSTICE  BREYER concludes that the remaining gap is compelling
because, according to the FTC’s report, some “20% of those under 17 are
still able to buy M-rated games.” Post, at 18 (citing FTC Report 28).
But some gap in compliance is unavoidable. The sale of alcohol to
minors, for example, has long been illegal, but a 2005 study suggests
that about 18% of retailers still sell alcohol to those under the drinking
age. Brief for State of Rhode Island et al. as Amici Curiae 18. Even if
the sale of violent video games to minors could be deterred further by
increasing regulation, the government does not have a compelling
interest in each marginal percentage point by which its goals are
advanced.
                 Cite as: 564 U. S. ____ (2011)           17

                     Opinion of the Court

restriction of First Amendment rights requires.
                          *    *     *
   California’s effort to regulate violent video games is the
latest episode in a long series of failed attempts to censor
violent entertainment for minors. While we have pointed
out above that some of the evidence brought forward to
support the harmfulness of video games is unpersuasive,
we do not mean to demean or disparage the concerns that
underlie the attempt to regulate them—concerns that may
and doubtless do prompt a good deal of parental oversight.
We have no business passing judgment on the view of the
California Legislature that violent video games (or, for
that matter, any other forms of speech) corrupt the young
or harm their moral development. Our task is only to say
whether or not such works constitute a “well-defined and
narrowly limited clas[s] of speech, the prevention and
punishment of which have never been thought to raise any
Constitutional problem,” Chaplinsky, 315 U.S., at 571–
572 (the answer plainly is no); and if not, whether the
regulation of such works is justified by that high degree of
necessity we have described as a compelling state interest
(it is not). Even where the protection of children is the
object, the constitutional limits on governmental action
apply.
   California’s legislation straddles the fence between (1)
addressing a serious social problem and (2) helping con
cerned parents control their children. Both ends are
legitimate, but when they affect First Amendment rights
they must be pursued by means that are neither seriously
underinclusive nor seriously overinclusive. See Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546
(1993). As a means of protecting children from portrayals
of violence, the legislation is seriously underinclusive, not
only because it excludes portrayals other than video
games, but also because it permits a parental or avuncular
18     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     Opinion of the Court

veto. And as a means of assisting concerned parents it is
seriously overinclusive because it abridges the First
Amendment rights of young people whose parents (and
aunts and uncles) think violent video games are a harm
less pastime. And the overbreadth in achieving one goal is
not cured by the underbreadth in achieving the other.
Legislation such as this, which is neither fish nor fowl,
cannot survive strict scrutiny.
  We affirm the judgment below.
                                          It is so ordered.
                Cite as: 564 U. S. ____ (2011)          1

               ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1448
                         _________________


   EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

   IFORNIA, ET AL., PETITIONERS v. ENTERTAIN- 

     MENT MERCHANTS ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                       [June 27, 2011]


   JUSTICE ALITO, with whom THE CHIEF JUSTICE joins,
concurring in the judgment.
   The California statute that is before us in this case
represents a pioneering effort to address what the state
legislature and others regard as a potentially serious
social problem: the effect of exceptionally violent video
games on impressionable minors, who often spend count
less hours immersed in the alternative worlds that these
games create. Although the California statute is well
intentioned, its terms are not framed with the precision
that the Constitution demands, and I therefore agree with
the Court that this particular law cannot be sustained.
   I disagree, however, with the approach taken in the
Court’s opinion. In considering the application of un
changing constitutional principles to new and rapidly
evolving technology, this Court should proceed with cau
tion. We should make every effort to understand the new
technology. We should take into account the possibility
that developing technology may have important societal
implications that will become apparent only with time.
We should not jump to the conclusion that new technology
is fundamentally the same as some older thing with which
we are familiar. And we should not hastily dismiss the
judgment of legislators, who may be in a better position
2          BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                  ALITO, J., concurring in judgment

than we are to assess the implications of new technology.
The opinion of the Court exhibits none of this caution.
  In the view of the Court, all those concerned about the
effects of violent video games—federal and state legisla
tors, educators, social scientists, and parents—are unduly
fearful, for violent video games really present no serious
problem. See ante, at 10–13, 15–16. Spending hour upon
hour controlling the actions of a character who guns down
scores of innocent victims is not different in “kind” from
reading a description of violence in a work of literature.
See ante, at 10–11.
  The Court is sure of this; I am not. There are reasons to
suspect that the experience of playing violent video games
just might be very different from reading a book, listening
to the radio, or watching a movie or a television show.
                             I
   Respondents in this case, representing the video-game
industry, ask us to strike down the California law on two
grounds: The broad ground adopted by the Court and the
narrower ground that the law’s definition of “violent video
game,” see Cal. Civ. Code Ann. §1746(d)(1)(A) (West 2009),
is impermissibly vague. See Brief for Respondents 23–61.
Because I agree with the latter argument, I see no need to
reach the broader First Amendment issues addressed by
the Court.1
                             A
  Due process requires that laws give people of ordinary
intelligence fair notice of what is prohibited. Grayned v.
City of Rockford, 408 U.S. 104, 108 (1972). The lack of
such notice in a law that regulates expression “raises
——————
    1 It
      is well established that a judgment may be affirmed on an alter
native ground that was properly raised but not addressed by the lower
court. Washington v. Confederated Bands and Tribes of Yakima
Nation, 439 U.S. 463, 478, n. 20 (1979).
                 Cite as: 564 U. S. ____ (2011)           3

                ALITO, J., concurring in judgment

special First Amendment concerns because of its obvious
chilling effect on free speech.” Reno v. American Civil
Liberties Union, 521 U.S. 844, 871–872 (1997). Vague
laws force potential speakers to “ ‘steer far wider of the
unlawful zone’ . . . than if the boundaries of the forbidden
areas were clearly marked.” Baggett v. Bullitt, 377 U.S.
360, 372 (1964) (quoting Speiser v. Randall, 357 U.S. 513,
526 (1958)). While “perfect clarity and precise guidance
have never been required even of regulations that restrict
expressive activity,” Ward v. Rock Against Racism, 491
U.S. 781, 794 (1989), “government may regulate in the
area” of First Amendment freedoms “only with narrow
specificity,” NAACP v. Button, 371 U.S. 415, 433 (1963);
see also Hoffman Estates v. Flipside, Hoffman Estates,
Inc., 455 U.S. 489, 499 (1982). These principles apply to
laws that regulate expression for the purpose of protecting
children. See Interstate Circuit, Inc. v. Dallas, 390 U.S.
676, 689 (1968).
  Here, the California law does not define “violent video
games” with the “narrow specificity” that the Constitution
demands. In an effort to avoid First Amendment prob
lems, the California Legislature modeled its violent video
game statute on the New York law that this Court upheld
in Ginsberg v. New York, 390 U.S. 629 (1968)—a law that
prohibited the sale of certain sexually related materials to
minors, see id., at 631–633. But the California Legisla
ture departed from the Ginsberg model in an important
respect, and the legislature overlooked important differ
ences between the materials falling within the scope of the
two statutes.
                            B
  The law at issue in Ginsberg prohibited the sale to
minors of materials that were deemed “harmful to mi
nors,” and the law defined “harmful to minors” simply by
adding the words “for minors” to each element of the
4      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                 ALITO, J., concurring in judgment

definition of obscenity set out in what were then the
Court’s leading obscenity decisions, see Roth v. United
States, 354 U.S. 476 (1957), and Book Named “John Cle
land’s Memoirs of a Woman of Pleasure” v. Attorney Gen
eral of Mass., 383 U.S. 413 (1966).
   Seeking to bring its violent video game law within the
protection of Ginsberg, the California Legislature began
with the obscenity test adopted in Miller v. California, 413
U.S. 15 (1973), a decision that revised the obscenity tests
previously set out in Roth and Memoirs. The legislature
then made certain modifications to accommodate the aim
of the violent video game law.
   Under Miller, an obscenity statute must contain a thresh
old limitation that restricts the statute’s scope to specifi
cally described “hard core” materials. See 413 U.S.,
at 23–25, 27. Materials that fall within this “hard core”
category may be deemed to be obscene if three additional
requirements are met:
     (1) an “average person, applying contemporary com
     munity standards [must] find . . . the work, taken as a
     whole, appeals to the prurient interest”;
     (2) “the work [must] depic[t] or describ[e], in a pat
     ently offensive way, sexual conduct specifically de
     fined by the applicable state law; and”
     (3) “the work, taken as a whole, [must] lac[k] serious
     literary, artistic, political, or scientific value.” Id., at
     24 (internal quotation marks omitted).
  Adapting these standards, the California law imposes
the following threshold limitation: “[T]he range of options
available to a player [must] includ[e] killing, maiming,
dismembering, or sexually assaulting an image of a hu
man being.” §1746(d)(1). Any video game that meets this
threshold test is subject to the law’s restrictions if it also
satisfies three further requirements:
       “(i) A reasonable person, considering the game as a
                      Cite as: 564 U. S. ____ (2011)                      5

                    ALITO, J., concurring in judgment

     whole, would find [the game] appeals to a deviant or
     morbid interest of minors.
        “(ii) It is patently offensive to prevailing standards
     in the community as to what is suitable for minors.
        “(iii) It causes the game, as a whole, to lack serious
     literary, artistic, political, or scientific value for mi
     nors.” §1746(d)(1)(A).2
                              C
   The first important difference between the Ginsberg law
and the California violent video game statute concerns
their respective threshold requirements. As noted, the
Ginsberg law built upon the test for adult obscenity, and
the current adult obscenity test, which was set out in
Miller, requires an obscenity statute to contain a threshold
limitation that restricts the statute’s coverage to specifi
cally defined “hard core” depictions. See 413 U.S., at 23–
25, 27. The Miller Court gave as an example a statute
that applies to only “[p]atently offensive representations
or descriptions of ultimate sexual acts,” “masturbation,
excretory functions, and lewd exhibition of the genitals.”
Id., at 25. The Miller Court clearly viewed this threshold
limitation as serving a vital notice function. “We are
satisfied,” the Court wrote, “that these specific prerequi
sites will provide fair notice to a dealer in such materials
that his public and commercial activities may bring prose
cution.” Id., at 27; see also Reno, supra, at 873 (observing
that Miller’s threshold limitation “reduces the vagueness
——————
   2 Under the California law, a game that meets the threshold require

ment set out in text also qualifies as “violent” if it “[e]nables the player
to virtually inflict serious injury upon images of human beings or
characters with substantially human characteristics in a manner which
is especially heinous, cruel, or depraved in that it involves torture or
serious physical abuse to the victim.” §1746(d)(1)(B). In the Court of
Appeals, California conceded that this alternative definition is uncon
stitutional, 556 F.3d 950, 954, n. 5 (CA9 2009), and therefore only the
requirements set out in text are now before us.
6       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                   ALITO, J., concurring in judgment

inherent in the open-ended term ‘patently offensive’ ”).3
  By contrast, the threshold requirement of the California
law does not perform the narrowing function served by the
limitation in Miller. At least when Miller was decided,
depictions of “hard core” sexual conduct were not a com
mon feature of mainstream entertainment. But nothing
similar can be said about much of the conduct covered by
the California law. It provides that a video game cannot
qualify as “violent” unless “the range of options available
to a player includes killing, maiming, dismembering, or
sexually assaulting an image of a human being.”
§1746(d)(1).
  For better or worse, our society has long regarded many
depictions of killing and maiming4 as suitable features of
popular entertainment, including entertainment that is
widely available to minors. The California law’s threshold
requirement would more closely resemble the limitation in
Miller if it targeted a narrower class of graphic depictions.
  Because of this feature of the California law’s threshold
test, the work of providing fair notice is left in large part
to the three requirements that follow, but those elements
are also not up to the task. In drafting the violent video
game law, the California Legislature could have made its
own judgment regarding the kind and degree of violence
that is acceptable in games played by minors (or by minors
in particular age groups). Instead, the legislature relied
on undefined societal or community standards.
——————
  3 The provision of New York law under which the petitioner was con

victed in Ginsberg was framed with similar specificity. This provision
applied to depictions of “nudity” and “sexual conduct,” and both those
terms were specifically and unambiguously defined. See 390 U.S., at
645–647 (Appendix A to opinion of the Court).
  4 The California law does not define the term “maiming,” nor has the

State cited any decisions from its courts that define the term in this
context. Accordingly, I take the term to have its ordinary meaning,
which includes the infliction of any serious wound, see Webster’s Third
New International Dictionary 1362 (2002) (hereinafter Webster’s).
                 Cite as: 564 U. S. ____ (2011)           7

                ALITO, J., concurring in judgment

   One of the three elements at issue here refers expressly
to “prevailing standards in the community as to what is
suitable for minors.” §1746(d)(1)(A)(ii). Another element
points in the same direction, asking whether “[a] reason
able person, considering [a] game as a whole,” would find
that it “appeals to a deviant or morbid interest of minors.”
§1746(d)(1)(A)(i) (emphasis added).
   The terms “deviant” and “morbid” are not defined in
the statute, and California offers no reason to think that
its courts would give the terms anything other than their
ordinary meaning. See Reply Brief for Petitioners 5 (argu
ing that “[a] reasonable person can make this judgment
through . . . a common understanding and definition of the
applicable terms”). I therefore assume that “deviant” and
“morbid” carry the meaning that they convey in ordinary
speech. The adjective “deviant” ordinarily means “deviat
ing . . . from some accepted norm,” and the term “morbid”
means “of, relating to, or characteristic of disease.” Web
ster’s 618, 1469. A “deviant or morbid interest” in
violence, therefore, appears to be an interest that de
viates from what is regarded—presumably in accordance
with some generally accepted standard—as normal and
healthy. Thus, the application of the California law is
heavily dependent on the identification of generally ac
cepted standards regarding the suitability of violent enter
tainment for minors.
   The California Legislature seems to have assumed that
these standards are sufficiently well known so that a
person of ordinary intelligence would have fair notice as to
whether the kind and degree of violence in a particular
game is enough to qualify the game as “violent.” And
because the Miller test looks to community standards, the
legislature may have thought that the use of undefined
community standards in the violent video game law would
not present vagueness problems.
   There is a critical difference, however, between obscen
8      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                ALITO, J., concurring in judgment

ity laws and laws regulating violence in entertainment.
By the time of this Court’s landmark obscenity cases in
the 1960’s, obscenity had long been prohibited, see Roth,
354 U.S., at 484–485, and this experience had helped to
shape certain generally accepted norms concerning ex
pression related to sex.
   There is no similar history regarding expression related
to violence. As the Court notes, classic literature contains
descriptions of great violence, and even children’s stories
sometimes depict very violent scenes. See ante, at 8–9.
   Although our society does not generally regard all depic
tions of violence as suitable for children or adolescents, the
prevalence of violent depictions in children’s literature and
entertainment creates numerous opportunities for reason
able people to disagree about which depictions may excite
“deviant” or “morbid” impulses. See Edwards & Berman,
Regulating Violence on Television, 89 Nw. U. L. Rev. 1487,
1523 (1995) (observing that the Miller test would be diffi
cult to apply to violent expression because “there is noth
ing even approaching a consensus on low-value violence”).
   Finally, the difficulty of ascertaining the community
standards incorporated into the California law is com
pounded by the legislature’s decision to lump all minors
together. The California law draws no distinction between
young children and adolescents who are nearing the age of
majority.
   In response to a question at oral argument, the attorney
defending the constitutionality of the California law said
that the State would accept a narrowing construction of
the law under which the law’s references to “minors”
would be interpreted to refer to the oldest minors—that is,
those just short of 18. Tr. of Oral Arg. 11–12. However,
“it is not within our power to construe and narrow state
laws.” Grayned, 408 U.S., at 110. We can only “ ‘extrapo
late [their] allowable meaning’ ” from the statutory text
and authoritative interpretations of similar laws by courts
                     Cite as: 564 U. S. ____ (2011)                   9

                   ALITO, J., concurring in judgment

of the State. Ibid. (quoting Garner v. Louisiana, 368 U.S.
157, 174 (1961) (Frankfurter, J., concurring in judgment)).
   In this case, California has not provided any evidence
that the California Legislature intended the law to be
limited in this way, or cited any decisions from its courts
that would support an “oldest minors” construction.5
   For these reasons, I conclude that the California violent
video game law fails to provide the fair notice that the
Constitution requires. And I would go no further. I would
not express any view on whether a properly drawn statute
would or would not survive First Amendment scrutiny.
We should address that question only if and when it is
necessary to do so.
                           II
  Having outlined how I would decide this case, I will now
briefly elaborate on my reasons for questioning the wis
dom of the Court’s approach. Some of these reasons are
touched upon by the dissents, and while I am not prepared
at this time to go as far as either JUSTICE THOMAS or
JUSTICE BREYER, they raise valid concerns.
                              A
  The Court is wrong in saying that the holding in United
States v. Stevens, 559 U. S. ___ (2010), “controls this case.”
Ante, at 4. First, the statute in Stevens differed sharply
from the statute at issue here. Stevens struck down a law
that broadly prohibited any person from creating, selling,
or possessing depictions of animal cruelty for commercial
gain. The California law involved here, by contrast, is

——————
   5 At oral argument, California also proposed that the term “minors”

could be interpreted as referring to the “typical age group of minors”
who play video games. Tr. of Oral Arg. 11. But nothing in the law’s
text supports such a limitation. Nor has California cited any decisions
indicating that its courts would restrict the law in this way. And there
is nothing in the record indicating what this age group might be.
10     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

               ALITO, J., concurring in judgment

limited to the sale or rental of violent video games to
minors. The California law imposes no restriction on the
creation of violent video games, or on the possession of
such games by anyone, whether above or below the age of
18. The California law does not regulate the sale or rental
of violent games by adults. And the California law does
not prevent parents and certain other close relatives from
buying or renting violent games for their children or other
young relatives if they see fit.
  Second, Stevens does not support the proposition that a
law like the one at issue must satisfy strict scrutiny. The
portion of Stevens on which the Court relies rejected the
Government’s contention that depictions of animal cruelty
were categorically outside the range of any First Amend
ment protection. 559 U. S., at __ (slip op., at 5). Going
well beyond Stevens, the Court now holds that any law
that attempts to prevent minors from purchasing violent
video games must satisfy strict scrutiny instead of the
more lenient standard applied in Ginsberg, 390 U.S. 629,
our most closely related precedent. As a result of today’s
decision, a State may prohibit the sale to minors of what
Ginsberg described as “girlie magazines,” but a State must
surmount a formidable (and perhaps insurmountable)
obstacle if it wishes to prevent children from purchasing
the most violent and depraved video games imaginable.
  Third, Stevens expressly left open the possibility that a
more narrowly drawn statute targeting depictions of
animal cruelty might be compatible with the First
Amendment. See 559 U. S., at ___ (slip op., at 19). In this
case, the Court’s sweeping opinion will likely be read by
many, both inside and outside the video-game industry, as
suggesting that no regulation of minors’ access to violent
video games is allowed—at least without supporting evi
dence that may not be realistically obtainable given the
nature of the phenomenon in question.
                    Cite as: 564 U. S. ____ (2011) 
              11

                  ALITO, J., concurring in judgment


                              B

  The Court’s opinion distorts the effect of the California
law. I certainly agree with the Court that the government
has no “free-floating power to restrict the ideas to which
children may be exposed,” ante, at 7, but the California
law does not exercise such a power. If parents want their
child to have a violent video game, the California law does
not interfere with that parental prerogative. Instead, the
California law reinforces parental decisionmaking in
exactly the same way as the New York statute upheld in
Ginsberg. Under both laws, minors are prevented from
purchasing certain materials; and under both laws, par
ents are free to supply their children with these items if
that is their wish.
  Citing the video-game industry’s voluntary rating sys
tem, the Court argues that the California law does not
“meet a substantial need of parents who wish to restrict
their children’s access to violent video games but cannot
do so.” Ante, at 15. The Court does not mention the fact
that the industry adopted this system in response to the
threat of federal regulation, Brief for Activision Blizzard,
Inc., as Amicus Curiae 7–10, a threat that the Court’s
opinion may now be seen as largely eliminating. Nor does
the Court acknowledge that compliance with this system
at the time of the enactment of the California law left
much to be desired6—or that future enforcement may
decline if the video-game industry perceives that any
threat of government regulation has vanished. Nor does
——————
  6A 2004 Federal Trade Commission Report showed that 69 percent of
unaccompanied children ages 13 to 16 were able to buy M-rated games
and that 56 percent of 13-year-olds were able to buy an M-rated game.
Marketing Violent Entertainment to Children: A Fourth Follow-Up
Review of Industry Practices in the Motion Picture, Music Recording &
Electronic Game Industries 26–28 (July 2004), http://www.ftc.gov/os/
2004/07/040708kidsviolencerpt.pdf (all Internet materials as visited
June 24, 2011, and available in Clerk of Court’s case file).
12       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    ALITO, J., concurring in judgment

the Court note, as JUSTICE BREYER points out, see post, at
11 (dissenting opinion), that many parents today are
simply not able to monitor their children’s use of com
puters and gaming devices.
                               C
   Finally, the Court is far too quick to dismiss the possi
bility that the experience of playing video games (and the
effects on minors of playing violent video games) may be
very different from anything that we have seen before.
Any assessment of the experience of playing video games
must take into account certain characteristics of the video
games that are now on the market and those that are
likely to be available in the near future.
   Today’s most advanced video games create realistic
alternative worlds in which millions of players immerse
themselves for hours on end. These games feature visual
imagery and sounds that are strikingly realistic, and in
the near future video-game graphics may be virtually
indistinguishable from actual video footage.7 Many of the
games already on the market can produce high definition
images,8 and it is predicted that it will not be long before
video-game images will be seen in three dimensions.9 It is
also forecast that video games will soon provide sensory


——————
   7 See Chayka, Visual Games: Photorealism in Crisis, Kill Screen (May

2011), http://killscreendaily.com/articles/visual-games-photorealism-crisis.
   8 To see brief video excerpts from games with highly realistic graph

ics, see Spike TV Video Game Awards 2010—Game of the Year Nomi
nees, GameTrailers.com (Dec. 10, 2010), http://www.gametrailers.com/
video/game-of-spike-tv-vga/707755?type=flv.
   9 See Selleck, Sony PS3 Launching 50 3D-Capable Video Games in

the Near Future, SlashGear (Nov. 23, 2010), http://www.slashgear.com/
sony-ps3-launching-50-3d-capable-video-games-in-the-near-future-23115866;
Sofge, Why 3D Doesn’t Work for TV, But Is Great for Gaming, Popu-
lar Mechanics (Mar. 11, 2010), http://www.popularmechanics.com/
technology/digital/gaming/4342437.
                     Cite as: 564 U. S. ____ (2011)                    13

                   ALITO, J., concurring in judgment

feedback.10 By wearing a special vest or other device, a
player will be able to experience physical sensations sup
posedly felt by a character on the screen.11 Some amici
who support respondents foresee the day when “ ‘virtual
reality shoot-‘em-ups’ ” will allow children to “ ‘actually feel
the splatting blood from the blown-off head’ ” of a victim.
Brief for Reporters Comm. for Freedom of the Press et al.
as Amici Curiae 29 (quoting H. Schechter, Savage Pas
times 18 (2005)).
  Persons who play video games also have an unprece
dented ability to participate in the events that take place
in the virtual worlds that these games create. Players can
create their own video-game characters and can use pho
tos to produce characters that closely resemble actual
people. A person playing a sophisticated game can make a
multitude of choices and can thereby alter the course of
the action in the game. In addition, the means by which
players control the action in video games now bear a closer
relationship to the means by which people control action
in the real world. While the action in older games was
often directed with buttons or a joystick, players dictate
the action in newer games by engaging in the same mo

——————
  10 T. Chatfield, Fun Inc.: Why Games are the Twenty-first Century’s

Most Serious Business 211 (2010) (predicting that “[w]e can expect . . .
physical feedback and motion detection as standard in every gaming
device in the near future”); J. Blascovich & J. Bailenson, Infinite
Reality: Avatars, Eternal Life, New Worlds, and the Dawn of the
Virtual Revolution 2 (2011) (“Technological developments powering
virtual worlds are accelerating, ensuring that virtual experiences will
become more immersive by providing sensory information that makes
people feel they are ‘inside’ virtual worlds” (emphasis in the original)).
  11 See Topolsky, The Mindwire V5 Turns Gaming into Pure Electro

shock Torture, Engadget (Mar. 9, 2008), http://www.engadget.com/
2008/03/09/the-mindwire-v5-turns-gaming-into-pure-electroshock-torture;
Greenemeier, Video Game Vest Simulates Sensation of Being Capped,
Scientific American (Oct. 25, 2007), http://www.scientificamerican.com/
article.cfm?id=video-game-vest-simulates.
14      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                  ALITO, J., concurring in judgment

tions that they desire a character in the game to per
form.12 For example, a player who wants a video-game
character to swing a baseball bat—either to hit a ball or
smash a skull—could bring that about by simulating the
motion of actually swinging a bat.
   These present-day and emerging characteristics of video
games must be considered together with characteristics of
the violent games that have already been marketed.
   In some of these games, the violence is astounding.13
Victims by the dozens are killed with every imaginable
implement, including machine guns, shotguns, clubs,
hammers, axes, swords, and chainsaws. Victims are
dismembered, decapitated, disemboweled, set on fire, and
chopped into little pieces. They cry out in agony and beg
for mercy. Blood gushes, splatters, and pools. Severed
body parts and gobs of human remains are graphically
shown. In some games, points are awarded based, not
only on the number of victims killed, but on the killing
technique employed.
   It also appears that there is no antisocial theme too base
for some in the video-game industry to exploit. There are
games in which a player can take on the identity and
reenact the killings carried out by the perpetrators of the
murders at Columbine High School and Virginia Tech.14
——————
  12 See Schiesel, A Real Threat Now Faces the Nintendo Wii, N. Y.

Times, Dec. 3, 2010, p. F7 (describing how leading developers of video
game consoles are competing to deliver gesture-controlled gaming
devices).
  13 For a sample of violent video games, see Wilson, The 10 Most

Violent Video Games of All Time, PCMag.com (Feb. 10, 2011),
http://www.pcmag.com/article2/0,2817,2379959,00.asp. To see brief
video excerpts from violent games, see Chomik, Top 10: Most Violent
Video Games, AskMen.com, http://www.askmen.com/top_10/videogame/
top-10-most-violent-video-games.html; Sayed, 15 Most Violent Video
Games That Made You Puke, Gamingbolt (May 2, 2010), http://
gamingbolt.com/15-most-violent-video-games-that-made-you-puke.
  14 Webley, “School Shooter” Video Game to Reenact Columbine, Vir
                     Cite as: 564 U. S. ____ (2011)                  15

                   ALITO, J., concurring in judgment

The objective of one game is to rape a mother and her
daughters;15 in another, the goal is to rape Native Ameri
can women.16 There is a game in which players engage in
“ethnic cleansing” and can choose to gun down African-
Americans, Latinos, or Jews.17 In still another game,
players attempt to fire a rifle shot into the head of Presi
dent Kennedy as his motorcade passes by the Texas School
Book Depository.18
   If the technological characteristics of the sophisticated
games that are likely to be available in the near future are
combined with the characteristics of the most violent
games already marketed, the result will be games that
allow troubled teens to experience in an extraordinarily
personal and vivid way what it would be like to carry out
unspeakable acts of violence.
   The Court is untroubled by this possibility. According to
the Court, the “interactive” nature of video games is “noth
ing new” because “all literature is interactive.” Ante, at
10–11. Disagreeing with this assessment, the Interna
tional Game Developers Association (IGDA)—a group that
presumably understands the nature of video games and
that supports respondents—tells us that video games are

——————
ginia Tech Killings, Time (Apr. 20, 2011), http://newsfeed.time.com/
2011/04/20/school-shooter-video-game-reenacts-columbine-virginia-tech
killings. After a Web site that made School Shooter available for
download removed it in response to mounting criticism, the developer
stated that it may make the game available on its own Web site. Inside
the Sick Site of a School Shooter Mod (Mar. 26, 2011), http://ssnat.com.
  15 Lah, “RapeLay” Video Game Goes Viral Amid Outrage, CNN

(Mar. 30, 2010), http://articles.cnn.com/2010-03-30/world/japan.video.
game.rape_1_game-teenage-girl-japanese-government?_s=PM:WORLD.
  16 Graham, Custer May be Shot Down Again in a Battle of the Sexes

Over X-Rated Video Games, People, Nov. 15, 1982, pp. 110, 115.
  17 Scheeres, Games Elevate Hate to Next Level, Wired (Feb. 20,

2002), http://www.wired.com/culture/lifestyle/news/2002/02/50523.
  18 Thompson, A View to a Kill: JFK Reloaded is Just Plain Creepy,

Slate (Nov. 22, 2004), http://www.slate.com/id/2110034.
16      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                   ALITO, J., concurring in judgment

“far more concretely interactive.” Brief for IGDA et al. as
Amici Curiae 3. And on this point, the game developers
are surely correct.
   It is certainly true, as the Court notes, that “ ‘[l]it
erature, when it is successful draws the reader into the
story, makes him identify with the characters, invites
him to judge them and quarrel with them, to experience
their joys and sufferings as the reader’s own.’ ” Ante, at 11
(quoting American Amusement Machine Assn. v. Kendrick,
244 F.3d 572, 577 (CA7 2001)). But only an extraordinar
ily imaginative reader who reads a description of a killing
in a literary work will experience that event as vividly as
he might if he played the role of the killer in a video game.
To take an example, think of a person who reads the
passage in Crime and Punishment in which Raskolni-
kov kills the old pawn broker with an axe. See F.
Dostoyevsky, Crime and Punishment 78 (Modern Library
ed. 1950). Compare that reader with a video-game player
who creates an avatar that bears his own image; who sees
a realistic image of the victim and the scene of the killing
in high definition and in three dimensions; who is forced to
decide whether or not to kill the victim and decides to do
so; who then pretends to grasp an axe, to raise it above the
head of the victim, and then to bring it down; who hears
the thud of the axe hitting her head and her cry of pain;
who sees her split skull and feels the sensation of blood on
his face and hands. For most people, the two experiences
will not be the same.19
   When all of the characteristics of video games are taken
into account, there is certainly a reasonable basis for
——————
  19 As the Court notes, there are a few children’s books that ask young

readers to step into the shoes of a character and to make choices that
take the stories along one of a very limited number of possible lines.
See ante, at 10. But the very nature of the print medium makes it
impossible for a book to offer anything like the same number of choices
as those provided by a video game.
                 Cite as: 564 U. S. ____ (2011)           17

                ALITO, J., concurring in judgment

thinking that the experience of playing a video game may
be quite different from the experience of reading a book,
listening to a radio broadcast, or viewing a movie. And if
this is so, then for at least some minors, the effects of
playing violent video games may also be quite different.
The Court acts prematurely in dismissing this possibility
out of hand.
                        *     *    *
  For all these reasons, I would hold only that the particu
lar law at issue here fails to provide the clear notice that
the Constitution requires. I would not squelch legislative
efforts to deal with what is perceived by some to be a
significant and developing social problem. If differently
framed statutes are enacted by the States or by the Fed
eral Government, we can consider the constitutionality of
those laws when cases challenging them are presented
to us.
                     Cite as: 564 U. S. ____ (2011)                   1

                        THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 08–1448
                             _________________


    EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

    IFORNIA, ET AL., PETITIONERS v. ENTERTAIN- 

      MENT MERCHANTS ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                            [June 27, 2011]


   JUSTICE THOMAS, dissenting.
   The Court’s decision today does not comport with the
original public understanding of the First Amendment.
The majority strikes down, as facially unconstitutional, a
state law that prohibits the direct sale or rental of certain
video games to minors because the law “abridg[es] the
freedom of speech.” U. S. Const., Amdt. 1. But I do not
think the First Amendment stretches that far. The prac
tices and beliefs of the founding generation establish that
“the freedom of speech,” as originally understood, does not
include a right to speak to minors (or a right of minors to
access speech) without going through the minors’ parents
or guardians. I would hold that the law at issue is not
facially unconstitutional under the First Amendment, and
reverse and remand for further proceedings.1



——————
   1 JUSTICE ALITO concludes that the law is too vague to satisfy due

process, but neither the District Court nor the Court of Appeals ad
dressed that question. Ante, at 2–9 (opinion concurring in judgment).
As we have often said, this Court is “one of final review, ‘not of first
view.’ ” FCC v. Fox Television Stations, Inc., 556 U. S. ___, ___ (2009)
(slip op., at 25) (quoting Cutter v. Wilkinson, 544 U.S. 709, 718, n. 7
(2005)).
2      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     THOMAS, J., dissenting

                              I
   When interpreting a constitutional provision, “the goal
is to discern the most likely public understanding of [that]
provision at the time it was adopted.” McDonald v. Chi
cago, 561 U. S. ___, ___ (2010) (slip op., at 25) (THOMAS, J.,
concurring in part and concurring in judgment). Because
the Constitution is a written instrument, “its meaning
does not alter.” McIntyre v. Ohio Elections Comm’n, 514
U.S. 334, 359 (1995) (THOMAS, J., concurring in judgment)
(internal quotation marks omitted). “That which it meant
when adopted, it means now.” Ibid. (internal quotation
marks omitted).
   As originally understood, the First Amendment’s protec
tion against laws “abridging the freedom of speech” did
not extend to all speech. “There are certain well-defined
and narrowly limited classes of speech, the prevention and
punishment of which have never been thought to raise any
Constitutional problem.” Chaplinsky v. New Hampshire,
315 U.S. 568, 571–572 (1942); see also United States v.
Stevens, 559 U. S. ___, ___ (2010) (slip op., at 5–6). Laws
regulating such speech do not “abridg[e] the freedom of
speech” because such speech is understood to fall outside
“the freedom of speech.” See Ashcroft v. Free Speech Coa
lition, 535 U.S. 234, 245–246 (2002).
   In my view, the “practices and beliefs held by the Foun
ders” reveal another category of excluded speech: speech to
minor children bypassing their parents. McIntyre, supra,
at 360. The historical evidence shows that the founding
generation believed parents had absolute authority over
their minor children and expected parents to use that
authority to direct the proper development of their chil
dren. It would be absurd to suggest that such a society
understood “the freedom of speech” to include a right to
speak to minors (or a corresponding right of minors to
access speech) without going through the minors’ parents.
Cf. Brief for Common Sense Media as Amicus Curiae 12–
                  Cite as: 564 U. S. ____ (2011)            3

                     THOMAS, J., dissenting

15. The founding generation would not have considered
it an abridgment of “the freedom of speech” to support
parental authority by restricting speech that bypasses
minors’ parents.
                               A
  Attitudes toward children were in a state of transition
around the time that the States ratified the Bill of Rights.
A complete understanding of the founding generation’s
views on children and the parent-child relationship must
therefore begin roughly a century earlier, in colonial New
England.
  In the Puritan tradition common in the New England
Colonies, fathers ruled families with absolute authority.
“The patriarchal family was the basic building block of
Puritan society.” S. Mintz, Huck’s Raft 13 (2004) (herein
after Mintz); see also R. MacDonald, Literature for Chil
dren in England and America from 1646 to 1774, p. 7
(1982) (hereinafter MacDonald). The Puritans rejected
many customs, such as godparenthood, that they consid
ered inconsistent with the patriarchal structure. Mintz
13.
  Part of the father’s absolute power was the right and
duty “to fill his children’s minds with knowledge and . . .
make them apply their knowledge in right action.” E.
Morgan, The Puritan Family 97 (rev. ed. 1966) (herein
after Morgan). Puritans thought children were “innately
sinful and that parents’ primary task was to suppress
their children’s natural depravity.” S. Mintz & S. Kellogg,
Domestic Revolutions 2 (1988) (hereinafter Mintz & Kel
logg); see also B. Wadsworth, The Well-Ordered Family 55
(1712) (“Children should not be left to themselves . . . to do
as they please; . . . not being fit to govern themselves”); C.
Mather, A Family Well-Ordered 38 (1699). Accordingly,
parents were not to let their children read “vain Books,
profane Ballads, and filthy Songs” or “fond and amorous
4       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     THOMAS, J., dissenting

Romances, . . . fabulous Histories of Giants, the bom-
bast Achievements of Knight Errantry, and the like.” The
History of Genesis, pp. vi–vii (3d ed. corrected 1708).
   This conception of parental authority was reflected in
laws at that time. In the Massachusetts Colony, for
example, it was unlawful for tavern keepers (or anyone
else) to entertain children without their parents’ consent.
2 Records and Files of the Quarterly Courts of Essex
County, Massachusetts, p. 180 (1912); 4 id., at 237, 275
(1914); 5 id., at 143 (1916); see also Morgan 146. And a
“stubborn or rebellious son” of 16 years or more committed
a capital offense if he disobeyed “the voice of his Father, or
the voice of his Mother.” The Laws and Liberties of Mas
sachusetts 6 (1648) (reprint M. Farrand ed. 1929); see also
J. Kamensky, Governing the Tongue 102, n. 14 (1997)
(citing similar laws in the Connecticut, New Haven, Ply
mouth, and New Hampshire Colonies in the late 1600’s).
                             B
   In the decades leading up to and following the Revolu
tion, attitudes towards children changed. See, e.g., J.
Reinier, From Virtue to Character: American Childhood,
1775–1850, p. 1 (1996) (hereinafter Reinier). Children
came to be seen less as innately sinful and more as blank
slates requiring careful and deliberate development. But
the same overarching principles remained. Parents con
tinued to have both the right and duty to ensure the
proper development of their children. They exercised
significant authority over their children, including control
over the books that children read. And laws at the time
continued to reflect strong support for parental author-
ity and the sense that children were not fit to govern
themselves.
                           1
    The works of John Locke and Jean-Jacques Rousseau
                 Cite as: 564 U. S. ____ (2011)          5

                    THOMAS, J., dissenting

were a driving force behind the changed understanding of
children and childhood. See Reinier 2–5; H. Brewer, By
Birth or Consent 97 (2005) (hereinafter Brewer); K. Cal
vert, Children in the House 59–60 (1992) (hereinafter
Calvert). Locke taught that children’s minds were blank
slates and that parents therefore had to be careful and
deliberate about what their children were told and ob
served. Parents had only themselves to blame if, “by hu
mouring and cockering” their children, they “poison’d
the fountain” and later “taste[d] the bitter waters.” Some
Thoughts Concerning Education (1692), in 37 English
Philosophers of the Seventeenth and Eighteenth Centuries
27–28 (C. Eliot ed. 1910). All vices, he explained, were
sowed by parents and “those about children.” Id., at 29.
Significantly, Locke did not suggest circumscribing paren
tal authority but rather articulated a new basis for it.
Rousseau disagreed with Locke in important respects, but
his philosophy was similarly premised on parental control
over a child’s development. Although Rousseau advocated
that children should be allowed to develop naturally, he
instructed that the environment be directed by “a tutor
who is given total control over the child and who removes
him from society, from all competing sources of authority
and influence.” J. Fliegelman, Prodigals and Pilgrims 30
(1982) (hereinafter Fliegelman); see also Reinier 15.
  These writings received considerable attention in Amer
ica. Locke’s An Essay Concerning Human Understanding
and his Some Thoughts Concerning Education were sig
nificantly more popular than his Two Treatises of Gov
ernment, according to a study of 92 colonial libraries
between 1700 and 1776. Lundberg & May, The Enlight
ened Reader in America, 28 American Quarterly 262, 273
(1976) (hereinafter Lundberg). And Rousseau’s Emile, a
treatise on education, was more widely advertised and
distributed than his political work, The Social Contract.
Fliegelman 29; see also Lundberg 285. In general, the
6      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    THOMAS, J., dissenting

most popular books in the Colonies on the eve of the
American Revolution were not political discourses but
ones concerned with child rearing. See Mintz & Kellogg
45.
                              2
   Locke’s and Rousseau’s writings fostered a new concep
tion of childhood. Children were increasingly viewed as
malleable creatures, and childhood came to be seen as an
important period of growth, development, and preparation
for adulthood. See Mintz & Kellogg 17, 21, 47; M. Gross
berg, Governing the Hearth 8 (1985) (hereinafter Gross
berg). Noah Webster, called the father of American educa
tion, wrote that “[t]he impressions received in early life
usually form the characters of individuals.” On the Edu
cation of Youth in America (1790) (hereinafter Webster),
in Essays on Education in the Early Republic 43 (F. Ru
dolph ed. 1965) (hereinafter Rudolph); cf. Slater, Noah
Webster: Founding Father of American Scholarship and
Education, in Noah Webster’s First Edition of an Ameri
can Dictionary of the English Language (1967). Elizabeth
Smith, sister-in-law to John Adams, similarly wrote: “The
Infant Mind, I beleive[,] is a blank, that eassily receives
any impression.” M. Norton, Liberty’s Daughters 101
(1996) (internal quotation marks omitted) (hereinafter
Norton); see also S. Doggett, A Discourse on Education
(1796) (hereinafter Doggett), in Rudolph 151 (“[I]n early
youth, . . . every power and capacity is pliable and suscep
tible of any direction or impression”); J. Abbott, The
Mother at Home 2 (1834) (hereinafter Abbott) (“What
impressions can be more strong, and more lasting, than
those received upon the mind in the freshness and the
susceptibility of youth”).
   Children lacked reason and decisionmaking ability.
They “have not Judgment or Will of their own,” John
Adams noted. Letter to James Sullivan (May 26, 1776), in
                 Cite as: 564 U. S. ____ (2011)           7

                    THOMAS, J., dissenting

4 Papers of John Adams 210 (R. Taylor ed. 1979); see also
Vol. 1 1787: Drafting the Constitution, p. 229 (W. Benton
ed. 1986) (quoting Gouvernor Morris in James Madison’s
notes from the Constitutional Convention explaining that
children do not vote because they “want prudence” and
“have no will of their own”). Children’s “utter incapacity”
rendered them “almost wholly at the mercy of their Par
ents or Instructors for a set of habits to regulate their
whole conduct through life.” J. Burgh, Thoughts on Edu
cation 7 (1749) (hereinafter Burgh).
   This conception of childhood led to great concern about
influences on children. “Youth are ever learning to do
what they see others around them doing, and these imita
tions grow into habits.” Doggett, in Rudolph 151; see also
B. Rush, A Plan for the Establishment of Public Schools
(1786) (hereinafter Rush), in Rudolph 16 (“The vices of
young people are generally learned from each other”);
Webster, in Rudolph 58 (“[C]hildren, artless and unsus
pecting, resign their hearts to any person whose manners
are agreeable and whose conduct is respectable”). Books
therefore advised parents “not to put children in the way
of those whom you dare not trust.” L. Child, The Mother’s
Book 149 (1831) (hereinafter Child); see also S. Coontz,
The Social Origins of Private Life 149–150 (1988) (noting
that it was “considered dangerous to leave children to the
supervision of servants or apprentices”).
   As a result, it was widely accepted that children needed
close monitoring and carefully planned development. See
B. Wishy, The Child and the Republic 24–25, 32 (1968)
(hereinafter Wishy); Grossberg 8. Managing the young
mind was considered “infinitely important.” Doggett, in
Rudolph 151; see also A. MacLeod, A Moral Tale 72–73
(1975) (hereinafter MacLeod). In an essay on the educa
tion of youth in America, Noah Webster described the
human mind as “a rich field, which, without constant care,
will ever be covered with a luxuriant growth of weeds.”
8      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    THOMAS, J., dissenting

Rudolph 54. He advocated sheltering children from “every
low-bred, drunken, immoral character” and keeping their
minds “untainted till their reasoning faculties have ac
quired strength and the good principles which may be
planted in their minds have taken deep root.” Id., at 63;
see also Rush, in id., at 16 (“[T]he most useful citizens
have been formed from those youth who have never known
or felt their own wills till they were one and twenty years
of age”); Burgh 7 (“[T]he souls of Youth are more immedi
ately committed to the care of Parents and Instructors
than even those of a People are to their Pastor”).
  The Revolution only amplified these concerns. The Re
public would require virtuous citizens, which necessi-
tated proper training from childhood. See Mintz 54, 71;
MacLeod 40; Saxton, French and American Childhoods, in
Children and Youth in a New Nation 69 (J. Marten ed.
2009) (hereinafter Marten); see also W. Cardell, Story of
Jack Halyard, pp. xv–xvi (30th ed. 1834) (hereinafter
Cardell) (“[T]he glory and efficacy of our institutions will
soon rest with those who are growing up to succede us”).
Children were “the pivot of the moral world,” and their
proper development was “a subject of as high interest, as
any to which the human mind ha[d] ever been called.” Id.,
at xvi.
                             3
   Based on these views of childhood, the founding genera
tion understood parents to have a right and duty to govern
their children’s growth. Parents were expected to direct
the development and education of their children and en
sure that bad habits did not take root. See Calvert 58–59;
MacLeod 72; Mintz & Kellogg 23. They were responsible
for instilling “moral prohibitions, behavioral standards,
and a capacity for self-government that would prepare
a child for the outside world.” Mintz & Kellogg 58; see
also Youth’s Companion, Apr. 16, 1827, p. 1 (hereinafter
                  Cite as: 564 U. S. ____ (2011)            9

                     THOMAS, J., dissenting

Youth’s Companion) (“Let [children’s] minds be formed,
their hearts prepared, and their characters moulded for
the scenes and the duties of a brighter day”). In short,
“[h]ome and family bore the major responsibility for the
moral training of children and thus, by implication, for the
moral health of the nation.” MacLeod 29; see also Intro
duction, in Marten 6; Reinier, p. xi; Smith, Autonomy and
Affection: Parents and Children in Eighteenth-Century
Chesapeake Families, in Growing up in America 54
(N. Hiner & J. Hawes eds. 1985).
  This conception of parental rights and duties was exem
plified by Thomas Jefferson’s approach to raising children.
He wrote letters to his daughters constantly and often
gave specific instructions about what the children should
do. See, e.g., Letter to Martha Jefferson (Nov. 28, 1783),
in S. Randolph, The Domestic Life of Thomas Jefferson 44
(1939) (dictating her daily schedule of music, dancing,
drawing, and studying); Letter to Martha Jefferson (Dec.
22, 1783), in id., at 45–46 (“I do not wish you to be gaily
clothed at this time of life . . . . [A]bove all things and at
all times let your clothes be neat, whole, and properly put
on”). Jefferson expected his daughter, Martha, to write
“by every post” and instructed her, “Inform me what books
you read [and] what tunes you learn.” Letter (Nov. 28,
1783), in id., at 44. He took the same approach with his
nephew, Peter Carr, after Carr’s father died. See Letter
(Aug. 19, 1785), in 8 The Papers of Thomas Jefferson 405–
408 (J. Boyd ed. 1953) (detailing a course of reading and
exercise, and asking for monthly progress reports describ
ing “in what manner you employ every hour in the day”);
see also 3 Dictionary of Virginia Biography 29 (2006).
  Jefferson’s rigorous management of his charges was not
uncommon. “[M]uch evidence indicates that mothers and
fathers both believed in giving their children a strict up
bringing, enforcing obedience to their commands and
stressing continued subjection to the parental will.” Nor
10     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     THOMAS, J., dissenting

ton 96. Two parenting books published in the 1830’s gave
prototypical advice. In The Mother’s Book, Lydia Child
advised that “[t]he first and most important step in man
agement is, that whatever a mother says, always must be
done.” Child 26. John Abbott, the author of The Mother
at Home, likewise advised that “[o]bedience is absolutely
essential to proper family government.” Abbott 18. Echo
ing Locke, Abbott warned that parents who indulged a
child’s “foolish and unreasonable wishes” would doom that
child to be indulgent in adulthood. Id., at 16.
   The concept of total parental control over children’s lives
extended into the schools. “The government both of fami
lies and schools should be absolute,” declared Noah Web
ster. Rudolph 57–58. Dr. Benjamin Rush concurred: “In
the education of youth, let the authority of our masters be
as absolute as possible.” Id., at 16. Through the doctrine
of in loco parentis, teachers assumed the “ ‘sacred dut[y] of
parents . . . to train up and qualify their children’ ” and
exercised the same authority “ ‘to command obedience, to
control stubbornness, to quicken diligence, and to reform
bad habits.’ ” Morse v. Frederick, 551 U.S. 393, 413–414
(2007) (THOMAS, J., concurring) (quoting State v. Pender
grass, 19 N. C. 365, 365–366 (1837)); see also Wishy 73.
Thus, the quality of teachers and schools had to “be
watched with the most scrupulous attention.” Webster, in
Rudolph 64.
   For their part, children were expected to be dutiful and
obedient. Mintz & Kellogg 53; Wishy 31; cf. J. Kett, Rites
of Passage 45 (1977). Schoolbooks instructed children to
do so and frequently featured vignettes illustrating the
consequences of disobedience. See Adams, “Pictures of the
Vicious ultimately overcome by misery and shame”: The
Cultural Work of Early National Schoolbooks (hereinafter
Adams), in Marten 156. One oft-related example was the
hangings of 19 alleged witches in 1692, which, the school
books noted, likely began with false complaints by two
                 Cite as: 564 U. S. ____ (2011)           11

                    THOMAS, J., dissenting

young girls. See J. Morse, The American Geography 191
(1789); see also Adams, in Marten 164.
   An entire genre of books, “loosely termed ‘advice to
youth,’ ” taught similar lessons well into the 1800’s. J.
Demos, Circles and Lines: The Shape of Life in Early
America 73 (2004); cf. Wishy 54. “Next to your duty to
God,” advised one book, “is your duty to your parents”
even if the child did not “understand the reason of their
commands.” L. Sigourney, The Girl’s Reading Book 44
(14th ed. 1843); see also Filial Duty Recommended and
Enforced, Introduction, p. iii (c. 1798); The Parent’s Pre
sent 44 (3d ed. 1841). “Disobedience is generally punished
in some way or other,” warned another, “and often very
severely.” S. Goodrich, Peter Parley’s Book of Fables 43
(1836); see also The Country School-House 27 (1848)
(“[T]he number of children who die from the effects of
disobedience to their parents is very large”).
                              4
   Society’s concern with children’s development extended
to the books they read. “Vice always spreads by being
published,” Noah Webster observed. Rudolph 62. “[Y]oung
people are taught many vices by fiction, books, or pub-
lic exhibitions, vices which they never would have known
had they never read such books or attended such pub-
lic places.” Ibid.; see also Cardell, p. xii (cautioning par
ents that “[t]he first reading lessons for children have
an extensive influence on the acquisitions and habits of
future years”); Youth’s Companion 1 (“[T]he capacities of
children, and the peculiar situation and duties of youth,
require select and appropriate reading”).          Prominent
children’s authors harshly criticized fairy tales and the
use of anthropomorphic animals. See, e.g., S. Goodrich, 2
Recollections of a Lifetime 320, n.* (1856) (describing fairy
tales as “calculated to familiarize the mind with things
shocking and monstrous; to cultivate a taste for tales of
12     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    THOMAS, J., dissenting

bloodshed and violence; to teach the young to use coarse
language, and cherish vulgar ideas; . . . and to fill [the
youthful mind] with the horrors of a debased and de
bauched fancy”); 1 id., at 167 (recalling that children’s
books were “full of nonsense” and “lies”); Cardell, p. xiv
(“The fancy of converting inferior animals into ‘teachers of
children,’ has been carried to ridiculous extravagance”);
see also MacDonald 83, 103 (noting that fables and works
of fantasy were not popular in America in the 1700’s).
   Adults carefully controlled what they published for
children. Stories written for children were dedicated to
moral instruction and were relatively austere, lacking
details that might titillate children’s minds. See MacLeod
24–25, 42–48; see also id., at 42 (“The authors of juvenile
fiction imposed the constraints upon themselves in the
name of duty, and for the sake of giving children what
they thought children should have, although they were
often well aware that children might prefer more excit
ing fare”); Francis, American Children’s Literature,
1646–1880, in American Childhood 208–209 (J. Hawes &
N. Hiner eds. 1985). John Newbery, the publisher often
credited with creating the genre of children’s literature,
removed traditional folk characters, like Tom Thumb,
from their original stories and placed them in new moral
ity tales in which good children were rewarded and dis
obedient children punished. Reinier 12.
   Parents had total authority over what their children
read. See A. MacLeod, American Childhood 177 (1994)
(“Ideally, if not always actually, nineteenth-century par
ents regulated their children’s lives fully, certainly includ
ing their reading”). Lydia Child put it bluntly in The
Mother’s Book: “Children . . . should not read anything
without a mother’s knowledge and sanction; this is par
ticularly necessary between the ages of twelve and six
teen.” Child 92; see also id., at 143 (“[P]arents, or some
guardian friends, should carefully examine every volume
                 Cite as: 564 U. S. ____ (2011)           13

                    THOMAS, J., dissenting

they put into the hands of young people”); E. Monaghan,
Learning to Read and Write in Colonial America 337
(2005) (reviewing a 12-year-old girl’s journal from the
early 1770’s and noting that the child’s aunts monitored
and guided her reading).
                              5
  The law at the time reflected the founding generation’s
understanding of parent-child relations. According to Sir
William Blackstone, parents were responsible for main
taining, protecting, and education their children, and
therefore had “power” over their children. 1 Commentar
ies on the Laws of England 434, 440 (1765); cf. Washington
v. Glucksberg, 521 U.S. 702, 712 (1997) (Blackstone’s
Commentaries was “a primary legal authority for 18th-
and 19th-century American lawyers”). Chancellor James
Kent agreed. 2 Commentaries on American Law *189–
*207. The law entitled parents to “the custody of their
[children],” “the value of th[e] [children’s] labor and ser
vices,” and the “right to the exercise of such discipline as
may be requisite for the discharge of their sacred trust.”
Id., at *193, *203. Children, in turn, were charged with
“obedience and assistance during their own minority, and
gratitude and reverance during the rest of their lives.” Id.,
at *207.
  Thus, in case after case, courts made clear that parents
had a right to the child’s labor and services until the child
reached majority. In 1810, the Supreme Judicial Court of
Massachusetts explained, “There is no question but that a
father, who is entitled to the services of his minor son, and
for whom he is obliged to provide, may, at the common
law, assign those services to others, for a consideration to
enure to himself.” Day v. Everett, 7 Mass. 145, 147; see
also Benson v. Remington, 2 Mass. 113, 115 (1806) (opin
ion of Parsons, C. J.) (“The law is very well settled, that
parents are under obligations to support their children,
14     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     THOMAS, J., dissenting

and that they are entitled to their earnings”). Similarly,
the Supreme Court of Judicature of New Hampshire noted
that the right of parents to recover for the services of their
child, while a minor, “cannot be contested.” Gale v. Parrot,
1 N. H. 28, 29 (1817). And parents could bring tort suits
against those who knowingly enticed a minor away from
them. See, e.g., Kirkpatrick v. Lockhart, 2 Brev. 276 (S. C.
Constitutional Ct. 1809); Jones v. Tevis, 4 Litt. 25 (Ky.
App. 1823).
   Relatedly, boys could not enlist in the military without
parental consent. Many of those who did so during the
Revolutionary War found, afterwards, that their fathers
were entitled to their military wages. See Cox, Boy Sol
diers of the American Revolution, in Marten 21–24. And
after the war, minors who enlisted without parental con
sent in violation of federal law could find themselves
returned home on writs of habeas corpus issued at their
parents’ request. See, e.g., United States v. Anderson, 24
F. Cas. 813 (No. 14,449) (CC Tenn. 1812); Commonwealth
v. Callan, 6 Binn. 255 (Pa. 1814) (per curiam).
   Laws also set age limits restricting marriage without
parental consent. For example, from 1730 until at least
1849, Pennsylvania law required parental consent for the
marriage of anyone under the age of 21. See 4 Statutes at
Large of Pennsylvania 153 (J. Mitchell & H. Flanders eds.
1897) (hereinafter Pa. Stats. at Large); General Laws of
Pennsylvania 82–83 (J. Dunlop 2d ed. 1849) (including the
1730 marriage law with no amendments); see also Perpet
ual Laws of the Commonwealth of Massachusetts 253
(1788), in The First Laws of the Commonwealth of Massa
chusetts (J. Cushing ed. 1981).          In general, “[p]ost-
Revolutionary marriage law assumed that below a certain
age, children could . . . no[t] intellectually understand its
significance.” Grossberg 105.
   Indeed, the law imposed age limits on all manner of
activities that required judgment and reason. Children
                 Cite as: 564 U. S. ____ (2011)           15

                    THOMAS, J., dissenting

could not vote, could not serve on juries, and generally
could not be witnesses in criminal cases unless they were
older than 14. See Brewer 43, 145, 148, 159. Nor could
they swear loyalty to a State. See, e.g., 9 Pa. Stats. at
Large 111 (1903 ed.). Early federal laws granting aliens
the ability to become citizens provided that those under 21
were deemed citizens if their fathers chose to naturalize.
See, e.g., Act of Mar. 26, 1790, 1 Stat. 104; Act of Jan. 29,
1795, ch. 20, 1 Stat. 415.
                              C
   The history clearly shows a founding generation that
believed parents to have complete authority over their
minor children and expected parents to direct the devel
opment of those children. The Puritan tradition in New
England laid the foundation of American parental author
ity and duty. See MacDonald 6 (“The Puritans are virtu
ally the inventors of the family as we know it today”). In
the decades leading up to and following the Revolution,
the conception of the child’s mind evolved but the duty and
authority of parents remained. Indeed, society paid closer
attention to potential influences on children than before.
See Mintz 72 (“By weakening earlier forms of patriarchal
authority, the Revolution enhanced the importance of
childrearing and education in ensuring social stability”).
Teachers and schools came under scrutiny, and children’s
reading material was carefully supervised. Laws reflected
these concerns and often supported parental authority
with the coercive power of the state.
                              II 

                              A

  In light of this history, the Framers could not possibly
have understood “the freedom of speech” to include an
unqualified right to speak to minors. Specifically, I am
sure that the founding generation would not have under
16       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                           THOMAS, J., dissenting

stood “the freedom of speech” to include a right to speak to
children without going through their parents. As a conse
quence, I do not believe that laws limiting such speech—
for example, by requiring parental consent to speak to a
minor—“abridg[e] the freedom of speech” within the origi
nal meaning of the First Amendment.
   We have recently noted that this Court does not have
“freewheeling authority to declare new categories of
speech outside the scope of the First Amendment.” Ste
vens, 559 U. S., at ___ (slip op., at 9). But we also recog
nized that there may be “some categories of speech that
have been historically unprotected [and] have not yet been
specifically identified or discussed as such in our case
law.” Ibid. In my opinion, the historical evidence here
plainly reveals one such category.2
                            B
  Admittedly, the original public understanding of a
constitutional provision does not always comport with
modern sensibilities.    See Morse, 551 U.S., at 419
(THOMAS, J., concurring) (treating students “as though it
——————
    2 The majority responds that “it does not follow” from the historical

evidence “that the state has the power to prevent children from hearing
. . . anything without their parents’ prior consent.” Ante, at 7, n. 3.
Such a conclusion, the majority asserts, would lead to laws that, in its
view, would be undesirable and “obviously” unconstitutional. Ibid.
    The majority’s circular argument misses the point. The question is
not whether certain laws might make sense to judges or legislators
today, but rather what the public likely understood “the freedom of
speech” to mean when the First Amendment was adopted. See District
of Columbia v. Heller, 554 U.S. 570, 634–635 (2008). I believe it is
clear that the founding public would not have understood “the freedom
of speech” to include speech to minor children bypassing their parents.
It follows that the First Amendment imposes no restriction on state
regulation of such speech. To note that there may not be “precedent for
[such] state control,” ante, at 8, n. 3, “is not to establish that [there] is a
constitutional right,” McIntyre v. Ohio Elections Comm’n, 514 U.S. 334,
373 (1995) (SCALIA, J., dissenting).
                 Cite as: 564 U. S. ____ (2011)          17

                    THOMAS, J., dissenting

were still the 19th century would find little support to
day”). It may also be inconsistent with precedent. See
McDonald, 561 U. S., at ___–___ (THOMAS, J., concurring
in part and concurring in judgment) (slip op., at 48–
52) (rejecting the Slaughter-House Cases, 16 Wall. 36
(1873), as inconsistent with the original public meaning
of the Privileges or Immunities Clause of the Fourteenth
Amendment).
  This, however, is not such a case. Although much has
changed in this country since the Revolution, the notion
that parents have authority over their children and that
the law can support that authority persists today. For
example, at least some States make it a crime to lure or
entice a minor away from the minor’s parent. See, e.g.,
Cal. Penal Code Ann. §272(b)(1) (West 2008); Fla. Stat.
§787.03 (2010). Every State in the Union still establishes
a minimum age for marriage without parental or judicial
consent. Cf. Roper v. Simmons, 543 U.S. 551, 558 (Ap
pendix D to opinion of Court) (2005). Individuals less than
18 years old cannot enlist in the military without parental
consent. 10 U.S. C. §505(a). And minors remain subject
to curfew laws across the country, see Brief for Louisiana
et al. as Amici Curiae 16, and cannot unilaterally consent
to most medical procedures, id., at 15.
  Moreover, there are many things minors today cannot
do at all, whether they have parental consent or not.
State laws set minimum ages for voting and jury duty.
See Roper, supra, at 581–585 (Appendixes B and C to
opinion of Court). In California (the State at issue here),
minors cannot drive for hire or drive a school bus, Cal.
Veh. Code Ann. §§12515, 12516 (West 2010), purchase
tobacco, Cal. Penal Code Ann. §308(b) (West 2008), play
bingo for money, §326.5(e), or execute a will, Cal. Probate
Code Ann. §6220 (West 2009).
  My understanding of “the freedom of speech” is also
consistent with this Court’s precedents. To be sure, the
18     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     THOMAS, J., dissenting

Court has held that children are entitled to the protection
of the First Amendment, see, e.g., Erznoznik v. Jackson
ville, 422 U.S. 205, 212–213 (1975), and the government
may not unilaterally dictate what children can say or
hear, see id., at 213–214; Tinker v. Des Moines Independ
ent Community School Dist., 393 U.S. 503, 511 (1969).
But this Court has never held, until today, that “the free
dom of speech” includes a right to speak to minors (or a
right of minors to access speech) without going through
the minors’ parents. To the contrary, “[i]t is well settled
that a State or municipality can adopt more stringent
controls on communicative materials available to youths
than on those available to adults.” Erznoznik, supra, at
212; cf. post, at 3 (BREYER, J., dissenting).
  The Court’s constitutional jurisprudence “historically
has reflected Western civilization concepts of the family as
a unit with broad parental authority over minor children.”
Parham v. J. R., 442 U.S. 584, 602 (1979). Under that
case law, “legislature[s] [can] properly conclude that par
ents and others, teachers for example, who have . . . pri
mary responsibility for children’s well-being are entitled to
the support of laws designed to aid discharge of that re
sponsibility.” Ginsberg v. New York, 390 U.S. 629, 639
(1968); see also Bellotti v. Baird, 443 U.S. 622, 635 (1979)
(opinion of Powell, J.) (“[T]he State is entitled to adjust its
legal system to account for children’s vulnerability and
their needs for concern, . . . sympathy, and . . . paternal
attention” (internal quotation marks omitted)). This is
because “the tradition of parental authority is not incon
sistent with our tradition of individual liberty; rather, the
former is one of the basic presuppositions of the latter.”
Id., at 638; id., at 638–639 (“Legal restrictions on minors,
especially those supportive of the parental role, may be
important to the child’s chances for the full growth and
maturity that make eventual participation in a free soci
ety meaningful and rewarding”).
                  Cite as: 564 U. S. ____ (2011)           19

                     THOMAS, J., dissenting

                              III
   The California law at issue here prohibits the sale or
rental of “violent video game[s]” to minors, defined as
anyone “under 18 years of age.” Cal. Civ. Code Ann.
§§1746.1(a), 1746 (West 2009). A violation of the law is
punishable by a civil fine of up to $1,000. §1746.3. Criti
cally, the law does not prohibit adults from buying or
renting violent video games for a minor or prohibit minors
from playing such games. Cf. ante, at 10 (ALITO, J., con
curring in judgment); post, at 10 (BREYER, J., dissenting).
The law also does not restrict a “minor’s parent, grandpar
ent, aunt, uncle, or legal guardian” from selling or renting
him a violent video game. §1746.1(c).
   Respondents, associations of companies in the video
game industry, brought a preenforcement challenge to
California’s law, claiming that on its face the law violates
the free speech rights of their members. The Court holds
that video games are speech for purposes of the First
Amendment and finds the statute facially unconstitu
tional. See ante, at 2–3, 11–17. I disagree.
   Under any of this Court’s standards for a facial First
Amendment challenge, this one must fail. The video game
associations cannot show “that no set of circumstances
exists under which [the law] would be valid,” “that
the statute lacks any plainly legitimate sweep,” or that
“a substantial number of its applications are unconstitu
tional, judged in relation to the statute’s plainly legitimate
sweep.” Stevens, 559 U. S., at ___ (slip op., at 10) (internal
quotation marks omitted). Even assuming that video
games are speech, in most applications the California law
does not implicate the First Amendment. All that the law
does is prohibit the direct sale or rental of a violent video
game to a minor by someone other than the minor’s par
ent, grandparent, aunt, uncle, or legal guardian. Where a
minor has a parent or guardian, as is usually true, the law
does not prevent that minor from obtaining a violent video
20       BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                         THOMAS, J., dissenting

game with his parent’s or guardian’s help. In the typical
case, the only speech affected is speech that bypasses a
minor’s parent or guardian. Because such speech does not
fall within “the freedom of speech” as originally under
stood, California’s law does not ordinarily implicate the
First Amendment and is not facially unconstitutional.3
                         *  *     *
  “The freedom of speech,” as originally understood, does
not include a right to speak to minors without going
through the minors’ parents or guardians. Therefore, I
cannot agree that the statute at issue is facially unconsti
tutional under the First Amendment.
  I respectfully dissent.




——————
  3 Whether  the statute would survive an as-applied challenge in the
unusual case of an emancipated minor is a question for another day.
To decide this case, it is enough that the statute is not unconstitutional
on its face.
                   Cite as: 564 U. S. ____ (2011)            1

                      BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                           _________________

                           No. 08–1448
                           _________________


      EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

      IFORNIA, ET AL., PETITIONERS v. ENTERTAIN- 

        MENT MERCHANTS ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                          [June 27, 2011] 


   JUSTICE BREYER, dissenting.
   California imposes a civil fine of up to $1,000 upon any
person who distributes a violent video game in California
without labeling it “18,” or who sells or rents a labeled
violent video game to a person under the age of 18. Rep-
resentatives of the video game and software industries,
claiming that the statute violates the First Amendment on
its face, seek an injunction against its enforcement. Ap­
plying traditional First Amendment analysis, I would
uphold the statute as constitutional on its face and would
consequently reject the industries’ facial challenge.
                             I

                             A

  California’s statute defines a violent video game as: A
game in which a player “kill[s], maim[s], dismember[s], or
sexually assault[s] an image of a human being,”
and
      “[a] reasonable person, considering the game as a
      whole, would find [the game] appeals to a deviant or
      morbid interest of minors,”
and
      “[the game] is patently offensive to prevailing standards
      in the community as to what is suitable for minors,”
2        BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                       BREYER, J., dissenting

and
      “the game, as a whole, . . . lack[s] serious literary, ar­
      tistic, political, or scientific value for minors.” Cal.
      Civ. Code Ann. §1746(d)(1) (West 2009).
The statute in effect forbids the sale of such a game to
minors unless they are accompanied by a parent; it re­
quires the makers of the game to affix a label identifying
it as a game suitable only for those aged 18 and over; it
exempts retailers from liability unless such a label is
properly affixed to the game; and it imposes a civil fine of
up to $1,000 upon a violator. See §§1746.1–1746.3.
                             B
   A facial challenge to this statute based on the First
Amendment can succeed only if “a substantial number of
its applications are unconstitutional, judged in relation to
the statute’s plainly legitimate sweep.” United States v.
Stevens, 559 U. S. __, __ (2010) (slip op., at 10) (internal
quotation marks omitted). Moreover, it is more difficult to
mount a facial First Amendment attack on a statute that
seeks to regulate activity that involves action as well as
speech. See Broadrick v. Oklahoma, 413 U.S. 601, 614–
615 (1973). Hence, I shall focus here upon an area within
which I believe the State can legitimately apply its stat­
ute, namely sales to minors under the age of 17 (the age
cutoff used by the industry’s own ratings system), of
highly realistic violent video games, which a reasonable
game maker would know meet the Act’s criteria. That
area lies at the heart of the statute. I shall assume that
the number of instances in which the State will enforce
the statute within that area is comparatively large, and
that the number outside that area (for example, sales to
17-year-olds) is comparatively small. And the activity the
statute regulates combines speech with action (a virtual
form of target practice).
                  Cite as: 564 U. S. ____ (2011)             3

                     BREYER, J., dissenting

                              C
   In determining whether the statute is unconstitutional,
I would apply both this Court’s “vagueness” precedents and
a strict form of First Amendment scrutiny. In doing so,
the special First Amendment category I find relevant is
not (as the Court claims) the category of “depictions of
violence,” ante, at 8, but rather the category of “protection
of children.” This Court has held that the “power of the
state to control the conduct of children reaches beyond the
scope of its authority over adults.” Prince v. Massachu
setts, 321 U.S. 158, 170 (1944). And the “ ‘regulatio[n] of
communication addressed to [children] need not conform
to the requirements of the [F]irst [A]mendment in the
same way as those applicable to adults.’ ” Ginsberg v. New
York, 390 U.S. 629, 638, n. 6 (1968) (quoting Emerson,
Toward a General Theory of the First Amendment, 72
Yale L. J. 877, 939 (1963)).
   The majority’s claim that the California statute, if up­
held, would create a “new categor[y] of unprotected
speech,” ante, at 3, 6, is overstated. No one here argues
that depictions of violence, even extreme violence, auto
matically fall outside the First Amendment’s protective
scope as, for example, do obscenity and depictions of child
pornography. We properly speak of categories of expres­
sion that lack protection when, like “child pornography,”
the category is broad, when it applies automatically, and
when the State can prohibit everyone, including adults,
from obtaining access to the material within it. But
where, as here, careful analysis must precede a narrower
judicial conclusion (say, denying protection to a shout of
“fire” in a crowded theater, or to an effort to teach a terror­
ist group how to peacefully petition the United Nations),
we do not normally describe the result as creating a “new
category of unprotected speech.” See Schenck v. United
States, 249 U.S. 47, 52 (1919); Holder v. Humanitarian
Law Project, 561 U. S. __ (2010).
4        BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                       BREYER, J., dissenting

  Thus, in Stevens, after rejecting the claim that all de­
pictions of animal cruelty (a category) fall outside the
First Amendment’s protective scope, we went on to decide
whether the particular statute at issue violates the First
Amendment under traditional standards; and we held
that, because the statute was overly broad, it was invalid.
Similarly, here the issue is whether, applying traditional
First Amendment standards, this statute does, or does
not, pass muster.
                             II
   In my view, California’s statute provides “fair notice of
what is prohibited,” and consequently it is not impermis­
sibly vague. United States v. Williams, 553 U.S. 285, 304
(2008). Ginsberg explains why that is so. The Court there
considered a New York law that forbade the sale to minors
of a
       “picture, photograph, drawing, sculpture, motion pic­
       ture film, or similar visual representation or image of
       a person or portion of the human body which depicts
       nudity . . . ,”
that
       “predominately appeals to the prurient, shameful or
       morbid interest of minors,”
and
       “is patently offensive to prevailing standards in the
       adult community as a whole with respect to what is
       suitable material for minors,”
and
       “is utterly without redeeming social importance for
       minors.” 390 U.S., at 646–647.
This Court upheld the New York statute in Ginsberg
(which is sometimes unfortunately confused with a very
                  Cite as: 564 U. S. ____ (2011)            5

                     BREYER, J., dissenting

different, earlier case, Ginzburg v. United States, 383 U.S.
463 (1966)). The five-Justice majority, in an opinion writ­
ten by Justice Brennan, wrote that the statute was suf-
ficiently clear. 390 U.S., at 643–645. No Member of the
Court voiced any vagueness objection. See id., at 648–650
(Stewart, J., concurring in result); id., at 650–671 (Doug­
las, J., joined by Black, J., dissenting); id., at 671–675
(Fortas, J., dissenting).
   Comparing the language of California’s statute (set
forth supra, at 1–2) with the language of New York’s
statute (set forth immediately above), it is difficult to find
any vagueness-related difference. Why are the words
“kill,” “maim,” and “dismember” any more difficult to
understand than the word “nudity?” JUSTICE ALITO ob­
jects that these words do “not perform the narrowing
function” that this Court has required in adult obscenity
cases, where statutes can only cover “ ‘hard core’ ” depic­
tions. Ante, at 6 (opinion concurring in judgment). But
the relevant comparison is not to adult obscenity cases but
to Ginsberg, which dealt with “nudity,” a category no more
“narrow” than killing and maiming. And in any event,
narrowness and vagueness do not necessarily have any­
thing to do with one another. All that is required for
vagueness purposes is that the terms “kill,” “maim,” and
“dismember” give fair notice as to what they cover, which
they do.
   The remainder of California’s definition copies, almost
word for word, the language this Court used in Miller v.
California, 413 U.S. 15 (1973), in permitting a total ban
on material that satisfied its definition (one enforced with
criminal penalties). The California law’s reliance on
“community standards” adheres to Miller, and in Fort
Wayne Books, Inc. v. Indiana, 489 U.S. 46, 57–58 (1989),
this Court specifically upheld the use of Miller’s language
against charges of vagueness. California only departed
from the Miller formulation in two significant respects: It
6      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     BREYER, J., dissenting

substituted the word “deviant” for the words “prurient”
and “shameful,” and it three times added the words “for
minors.” The word “deviant” differs from “prurient” and
“shameful,” but it would seem no less suited to defining
and narrowing the reach of the statute. And the addition
of “for minors” to a version of the Miller standard was
approved in Ginsberg, 390 U.S., at 643, even though the
New York law “dr[ew] no distinction between young chil­
dren and adolescents who are nearing the age of majority,”
ante, at 8 (opinion of ALITO, J.).
   Both the Miller standard and the law upheld in Gins
berg lack perfect clarity. But that fact reflects the dif­
ficulty of the Court’s long search for words capable of
protecting expression without depriving the State of a
legitimate constitutional power to regulate. As is well
known, at one point Justice Stewart thought he could do
no better in defining obscenity than, “I know it when I see
it.” Jacobellis v. Ohio, 378 U.S. 184, 197 (1964) (concur­
ring opinion). And Justice Douglas dissented from Miller’s
standard, which he thought was still too vague. 413 U.S.,
at 39–40. Ultimately, however, this Court accepted the
“community standards” tests used in Miller and Ginsberg.
They reflect the fact that sometimes, even when a precise
standard proves elusive, it is easy enough to identify
instances that fall within a legitimate regulation. And
they seek to draw a line, which, while favoring free ex­
pression, will nonetheless permit a legislature to find the
words necessary to accomplish a legitimate constitutional
objective. Cf. Williams, supra, at 304 (the Constitution
does not always require “ ‘perfect clarity and precise guid­
ance,’ ” even when “ ‘expressive activity’ ” is involved).
   What, then, is the difference between Ginsberg and
Miller on the one hand and the California law on the
other? It will often be easy to pick out cases at which
California’s statute directly aims, involving, say, a charac­
ter who shoots out a police officer’s knee, douses him with
                  Cite as: 564 U. S. ____ (2011)            7

                     BREYER, J., dissenting

gasoline, lights him on fire, urinates on his burning body,
and finally kills him with a gunshot to the head. (Foot-
age of one such game sequence has been submitted in the
record.) See also ante, at 14–15 (ALITO, J., concurring in
judgment). As in Miller and Ginsberg, the California law
clearly protects even the most violent games that possess
serious literary, artistic, political, or scientific value.
§1746(d)(1)(A)(iii). And it is easier here than in Miller
or Ginsberg to separate the sheep from the goats at the
statute’s border. That is because here the industry it-
self has promulgated standards and created a review
process, in which adults who “typically have experience
with children” assess what games are inappropriate for
minors. See Entertainment Software Rating Board, Rating
Process, online at http://www.esrb.org/ratings/&ratings_
process.jsp (all Internet materials as visited June 24,
2011, and available in Clerk of Court’s case file).
   There is, of course, one obvious difference: The Ginsberg
statute concerned depictions of “nudity,” while California’s
statute concerns extremely violent video games. But for
purposes of vagueness, why should that matter? JUSTICE
ALITO argues that the Miller standard sufficed because
there are “certain generally accepted norms concerning
expression related to sex,” whereas there are no similarly
“accepted standards regarding the suitability of violent
entertainment.” Ante, at 7–8. But there is no evidence
that is so. The Court relied on “community standards” in
Miller precisely because of the difficulty of articulating
“accepted norms” about depictions of sex. I can find no
difference—historical or otherwise—that is relevant to the
vagueness question. Indeed, the majority’s examples of
literary descriptions of violence, on which JUSTICE ALITO
relies, do not show anything relevant at all.
   After all, one can find in literature as many (if not more)
descriptions of physical love as descriptions of violence.
Indeed, sex “has been a theme in art and literature
8      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting

throughout the ages.” Ashcroft v. Free Speech Coalition,
535 U.S. 234, 246 (2002). For every Homer, there is a
Titian. For every Dante, there is an Ovid. And for all the
teenagers who have read the original versions of Grimm’s
Fairy Tales, I suspect there are those who know the story
of Lady Godiva.
   Thus, I can find no meaningful vagueness-related dif­
ferences between California’s law and the New York law
upheld in Ginsberg. And if there remain any vagueness
problems, the state courts can cure them through inter­
pretation. See Erznoznik v. Jacksonville, 422 U.S. 205,
216 (1975) (“[S]tate statute should not be deemed facially
invalid unless it is not readily subject to a narrowing
construction by the state courts”). Cf. Ginsberg, supra, at
644 (relying on the fact that New York Court of Appeals
would read a knowledge requirement into the statute);
Berry v. Santa Barbara, 40 Cal. App. 4th 1075, 1088–
1089, 47 Cal. Rptr. 2d 661, 669 (1995) (reading a knowl­
edge requirement into a statute). Consequently, for pur­
poses of this facial challenge, I would not find the statute
unconstitutionally vague.
                             III
  Video games combine physical action with expression.
Were physical activity to predominate in a game, govern­
ment could appropriately intervene, say by requiring
parents to accompany children when playing a game in­
volving actual target practice, or restricting the sale of
toys presenting physical dangers to children. See gener­
ally Consumer Product Safety Improvement Act of 2008,
122 Stat. 3016 (“Title I—Children’s Product Safety”). But
because video games also embody important expressive
and artistic elements, I agree with the Court that the First
Amendment significantly limits the State’s power to regu­
late. And I would determine whether the State has ex­
ceeded those limits by applying a strict standard of review.
                  Cite as: 564 U. S. ____ (2011)             9

                     BREYER, J., dissenting

   Like the majority, I believe that the California law must
be “narrowly tailored” to further a “compelling interest,”
without there being a “less restrictive” alternative that
would be “at least as effective.” Reno v. American Civil
Liberties Union, 521 U.S. 844, 874, 875, 879 (1997). I
would not apply this strict standard “mechanically.”
United States v. Playboy Entertainment Group, Inc., 529
U.S. 803, 841 (2000) (BREYER, J., joined by Rehnquist,
C. J., and O’Connor and SCALIA, JJ., dissenting). Rather,
in applying it, I would evaluate the degree to which the
statute injures speech-related interests, the nature of the
potentially-justifying “compelling interests,” the degree to
which the statute furthers that interest, the nature and
effectiveness of possible alternatives, and, in light of this
evaluation, whether, overall, “the statute works speech­
related harm . . . out of proportion to the benefits that the
statute seeks to provide.” Ibid. See also Burson v. Free
man, 504 U.S. 191, 210 (1992) (plurality opinion) (apply­
ing strict scrutiny and finding relevant the lack of a
“significant impingement” on speech).
   First Amendment standards applied in this way are
difficult but not impossible to satisfy. Applying “strict
scrutiny” the Court has upheld restrictions on speech that,
for example, ban the teaching of peaceful dispute resolu­
tion to a group on the State Department’s list of terrorist
organizations, Holder, 561 U. S., at ___ (slip op., at 22–34);
but cf. id., at ___ (slip op., at 1 ) (BREYER, J., dissenting),
and limit speech near polling places, Burson, supra, at
210–211 (plurality opinion). And applying less clearly
defined but still rigorous standards, the Court has allowed
States to require disclosure of petition signers, Doe v.
Reed, 561 U. S. ___ (2010), and to impose campaign con­
tribution limits that were “ ‘closely drawn’ to match a
‘sufficiently important interest,’ ” Nixon v. Shrink Missouri
Government PAC, 528 U.S. 377, 387–388 (2000).
   Moreover, although the Court did not specify the “level
10     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     BREYER, J., dissenting

of scrutiny” it applied in Ginsberg, we have subsequently
described that case as finding a “compelling interest” in
protecting children from harm sufficient to justify limita­
tions on speech. See Sable Communications of Cal., Inc. v.
FCC, 492 U.S. 115, 126 (1989). Since the Court in Gins
berg specified that the statute’s prohibition applied to
material that was not obscene, 390 U.S., at 634, I cannot
dismiss Ginsberg on the ground that it concerned obscen­
ity. But cf. ante, at 6 (majority opinion). Nor need I de­
pend upon the fact that the Court in Ginsberg insisted
only that the legislature have a “rational” basis for finding
the depictions there at issue harmful to children. 390
U.S., at 639. For in this case, California has substan­
tiated its claim of harm with considerably stronger
evidence.
                             A
   California’s law imposes no more than a modest restric­
tion on expression. The statute prevents no one from
playing a video game, it prevents no adult from buying a
video game, and it prevents no child or adolescent from
obtaining a game provided a parent is willing to help.
§1746.1(c). All it prevents is a child or adolescent from
buying, without a parent’s assistance, a gruesomely vio­
lent video game of a kind that the industry itself tells us it
wants to keep out of the hands of those under the age of
17. See Brief for Respondents 8.
   Nor is the statute, if upheld, likely to create a prece-
dent that would adversely affect other media, say films, or
videos, or books. A typical video game involves a signifi­
cant amount of physical activity. See ante, at 13–14
(ALITO, J., concurring in judgment) (citing examples of the
increasing interactivity of video game controllers). And
pushing buttons that achieve an interactive, virtual form
of target practice (using images of human beings as tar­
gets), while containing an expressive component, is not
                  Cite as: 564 U. S. ____ (2011)           11

                     BREYER, J., dissenting

just like watching a typical movie. See infra, at 14.
                                B
   The interest that California advances in support of the
statute is compelling. As this Court has previously de­
scribed that interest, it consists of both (1) the “basic”
parental claim “to authority in their own household to
direct the rearing of their children,” which makes it proper
to enact “laws designed to aid discharge of [parental]
responsibility,” and (2) the State’s “independent interest in
the well-being of its youth.” Ginsberg, 390 U.S., at 639–
640. Cf. id., at 639, n. 7 (“ ‘[O]ne can well distinguish laws
which do not impose a morality on children, but which
support the right of parents to deal with the morals of
their children as they see fit’ ” (quoting Henkin, Morals
and the Constitution: The Sin of Obscenity, 63 Colum.
L. Rev. 391, 413, n. 68 (1963))). And where these interests
work in tandem, it is not fatally “underinclusive” for a
State to advance its interests in protecting children
against the special harms present in an interactive video
game medium through a default rule that still allows
parents to provide their children with what their parents
wish.
   Both interests are present here. As to the need to help
parents guide their children, the Court noted in 1968
that “ ‘parental control or guidance cannot always be
provided.’ ” 390 U.S., at 640. Today, 5.3 million grade­
school-age children of working parents are routinely
home alone. See Dept. of Commerce, Census Bureau,
Who’s Minding the Kids? Child Care Arrangements:
Spring 2005/Summer 2006, p. 12 (2010), online at http://
www.census.gov/prod/2010pubs/p70-121.pdf. Thus, it has,
if anything, become more important to supplement par­
ents’ authority to guide their children’s development.
   As to the State’s independent interest, we have pointed
out that juveniles are more likely to show a “ ‘lack of ma­
12     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting

turity’ ” and are “more vulnerable or susceptible to nega­
tive influences and outside pressures,” and that their
“character . . . is not as well formed as that of an adult.”
Roper v. Simmons, 543 U.S. 551, 569–570 (2005). And we
have therefore recognized “a compelling interest in pro­
tecting the physical and psychological well-being of mi­
nors.” Sable Communications, supra, at 126.
   At the same time, there is considerable evidence that
California’s statute significantly furthers this compelling
interest. That is, in part, because video games are excel­
lent teaching tools. Learning a practical task often means
developing habits, becoming accustomed to performing the
task, and receiving positive reinforcement when perform­
ing that task well. Video games can help develop habits,
accustom the player to performance of the task, and
reward the player for performing that task well. Why
else would the Armed Forces incorporate video games
into its training? See CNN, War Games: Military Train­
ing Goes High-Tech (Nov. 22, 2001), online at
http://articles.cnn.com/2001–11–2 / tech / war.games_1_ict-
                                             2



bill-swartout-real-world-training?_s=PM:TECH.
   When the military uses video games to help soldiers
train for missions, it is using this medium for a beneficial
purpose. But California argues that when the teaching
features of video games are put to less desirable ends,
harm can ensue. In particular, extremely violent games
can harm children by rewarding them for being violently
aggressive in play, and thereby often teaching them to be
violently aggressive in life. And video games can cause
more harm in this respect than can typically passive
media, such as books or films or television programs.
   There are many scientific studies that support Califor­
nia’s views. Social scientists, for example, have found
causal evidence that playing these games results in harm.
Longitudinal studies, which measure changes over time,
have found that increased exposure to violent video games
                  Cite as: 564 U. S. ____ (2011)           13

                     BREYER, J., dissenting

causes an increase in aggression over the same period.
See Möller & Krahé, Exposure to Violent Video Games
and Aggression in German Adolescents: A Longitudinal
Analysis, 35 Aggressive Behavior 75 (2009); Gentile &
Gentile, Violent Video Games as Exemplary Teachers: A
Conceptual Analysis, 37 J. Youth & Adolescence 127
(2008); Anderson et al., Longitudinal Effects of Violent
Video Games on Aggression in Japan and the United
States, 122 Pediatrics e1067 (2008); Wallenius & Puna­
mäki, Digital Game Violence and Direct Aggression in
Adolescence: A Longitudinal Study of the Roles of Sex,
Age, and Parent-Child Communication, 29 J. Applied
Developmental Psychology 286 (2008).
   Experimental studies in laboratories have found that
subjects randomly assigned to play a violent video game
subsequently displayed more characteristics of aggression
than those who played nonviolent games. See, e.g., Ander­
son et al., Violent Video Games: Specific Effects of Violent
Content on Aggressive Thoughts and Behavior, 36 Ad­
vances in Experimental Soc. Psychology 199 (2004).
   Surveys of 8th and 9th grade students have found a
correlation between playing violent video games and
aggression. See, e.g., Gentile, Lynch, Linder, & Walsh,
The Effects of Violent Video Game Habits On Adolescent
Hostility, Aggressive Behaviors, and School Performance,
27 J. Adolescence 5 (2004).
   Cutting-edge neuroscience has shown that “virtual
violence in video game playing results in those neural
patterns that are considered characteristic for aggressive
cognition and behavior.” Weber, Ritterfeld, & Mathiak,
Does Playing Violent Video Games Induce Aggression?
Empirical Evidence of a Functional Magnetic Resonance
Imaging Study, 8 Media Psychology 39, 51 (2006).
   And “meta-analyses,” i.e., studies of all the studies, have
concluded that exposure to violent video games “was posi­
tively associated with aggressive behavior, aggressive
14     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting

cognition, and aggressive affect,” and that “playing violent
video games is a causal risk factor for long-term harmful
outcomes.” Anderson et al., Violent Video Game Effects on
Aggression, Empathy, and Prosocial Behavior in Eastern
and Western Countries: A Meta-Analytic Review, 136
Psychological Bulletin 151, 167, 169 (2010) (emphasis
added).
   Some of these studies take care to explain in a common-
sense way why video games are potentially more harmful
than, say, films or books or television. In essence, they
say that the closer a child’s behavior comes, not to watch­
ing, but to acting out horrific violence, the greater the
potential psychological harm. See Bushman & Hues­
mann, Aggression, in 2 Handbook of Social Pscyhology
833, 851 (S. Fiske, D. Gilbert, & G. Lindzey eds., 5th ed.
2010) (video games stimulate more aggression because
“[p]eople learn better when they are actively involved,”
players are “more likely to identify with violent charac­
ters,” and “violent games directly reward violent behav­
ior”); Polman, de Castro, & van Aken, Experimental Study
of the Differential Effects of Playing Versus Watching
Violent Video Games on Children’s Aggressive Behavior,
34 Aggressive Behavior 256 (2008) (finding greater ag­
gression resulting from playing, as opposed to watching, a
violent game); C. Anderson, D. Gentile, & K. Buckley,
Violent Video Game Effects on Children and Adolescents
136–137 (2007) (three studies finding greater effects from
games as opposed to television). See also infra, at 15–16
(statements of expert public health associations agreeing
that interactive games can be more harmful than “passive”
media like television); ante, at 12–17 (ALITO, J., concur­
ring in judgment).
   Experts debate the conclusions of all these studies. Like
many, perhaps most, studies of human behavior, each
study has its critics, and some of those critics have pro­
duced studies of their own in which they reach different
                  Cite as: 564 U. S. ____ (2011)           15

                     BREYER, J., dissenting

conclusions. (I list both sets of research in the appen­
dixes.) I, like most judges, lack the social science expertise
to say definitively who is right. But associations of public
health professionals who do possess that expertise have
reviewed many of these studies and found a significant
risk that violent video games, when compared with more
passive media, are particularly likely to cause children
harm.
   Eleven years ago, for example, the American Academy
of Pediatrics, the American Academy of Child & Adoles­
cent Psychiatry, the American Psychological Association,
the American Medical Association, the American Academy
of Family Physicians, and the American Psychiatric Asso­
ciation released a joint statement, which said:
    “[O]ver 1000 studies . . . point overwhelmingly to a
    causal connection between media violence and aggres­
    sive behavior in some children . . . [and, though less
    research had been done at that time, preliminary
    studies indicated that] the impact of violent interac­
    tive entertainment (video games and other interactive
    media) on young people . . . may be significantly more
    severe than that wrought by television, movies, or mu­
    sic.” Joint Statement on the Impact of Entertainment
    Violence on Children (2000) (emphasis added), online
    at http://www.aap.org/advocacy/releases/jstmtevc.htm.
  Five years later, after more research had been done, the
American Psychological Association adopted a resolution
that said:
    “[C]omprehensive analysis of violent interactive
    video game research suggests such exposure . . .
    increases aggressive behavior, . . . increases aggres­
    sive thoughts, . . . increases angry feelings, . . . de­
    creases helpful behavior, and . . . increases physio-
    logical arousal.” Resolution on Violence in Video
    Games and Interactive Media (2005), online at
16      BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                      BREYER, J., dissenting

     http:// www.apa.org / about / governance / council / policy/
     interactive-media.pdf.
The Association added:
     “[T]he practice, repetition, and rewards for acts of vio­
     lence may be more conducive to increasing aggressive
     behavior among children and youth than passively
     watching violence on TV and in films.” Ibid. (empha­
     sis added).
Four years after that, in 2009, the American Academy of
Pediatrics issued a statement in significant part about
interactive media. It said:
     “Studies of these rapidly growing and ever-more­
     sophisticated types of media have indicated that the
     effects of child-initiated virtual violence may be even
     more profound than those of passive media such as
     television. In many games the child or teenager is
     ‘embedded’ in the game and uses a ‘joystick’ (handheld
     controller) that enhances both the experience and the
     aggressive feelings.” Policy Statement—Media Vio­
     lence, 124 Pediatrics 1495, 1498 (2009) (emphasis
     added).
It added:
     “Correlational and experimental studies have re­
     vealed that violent video games lead to increases in
     aggressive behavior and aggressive thinking and de­
     creases in prosocial behavior. Recent longitudinal
     studies . . . have revealed that in as little as 3 months,
     high exposure to violent video games increased physi­
     cal aggression. Other recent longitudinal studies . . .
     have revealed similar effects across 2 years.” Ibid.
     (footnotes omitted).
  Unlike the majority, I would find sufficient grounds in
these studies and expert opinions for this Court to defer to
                  Cite as: 564 U. S. ____ (2011)            17

                     BREYER, J., dissenting

an elected legislature’s conclusion that the video games in
question are particularly likely to harm children. This
Court has always thought it owed an elected legislature
some degree of deference in respect to legislative facts of
this kind, particularly when they involve technical mat­
ters that are beyond our competence, and even in First
Amendment cases. See Holder, 561 U. S., at ___ (slip op.,
at 28–29) (deferring, while applying strict scrutiny, to the
Government’s national security judgments); Turner
Broadcasting System, Inc. v. FCC, 520 U.S. 180, 195–196
(1997) (deferring, while applying intermediate scrutiny, to
the Government’s technological judgments). The majority,
in reaching its own, opposite conclusion about the validity
of the relevant studies, grants the legislature no deference
at all. Compare ante, at 12–13 (stating that the studies do
not provide evidence that violent video games “cause”
harm (emphasis deleted)), with supra, at 12–13 (citing
longitudinal studies finding causation).
                               C
   I can find no “less restrictive” alternative to California’s
law that would be “at least as effective.” See Reno, 521
U.S., at 874. The majority points to a voluntary alterna­
tive: The industry tries to prevent those under 17 from
buying extremely violent games by labeling those games
with an “M” (Mature) and encouraging retailers to restrict
their sales to those 17 and older. See ante, at 15–16. But
this voluntary system has serious enforcement gaps.
When California enacted its law, a Federal Trade Com­
mission (FTC) study had found that nearly 70% of unac­
companied 13- to 16-year-olds were able to buy M-rated
video games. FTC, Marketing Violent Entertainment to
Children 27 (2004), online at http://www.ftc.gov/os/2004/
07/040708kidsviolencerpt.pdf. Subsequently the volun-
tary program has become more effective. But as of
the FTC’s most recent update to Congress, 20% of those
18     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                     BREYER, J., dissenting

under 17 are still able to buy M-rated video games, and,
breaking down sales by store, one finds that this num-
ber rises to nearly 50% in the case of one large national
chain. FTC, Marketing Violent Entertainment to Chil-
dren 28 (2009), online at http://www.ftc.gov/os/2009/12/
P994511violententertainment.pdf. And the industry could
easily revert back to the substantial noncompliance that
existed in 2004, particularly after today’s broad ruling
reduces the industry’s incentive to police itself.
  The industry also argues for an alternative technological
solution, namely “filtering at the console level.” Brief
for Respondents 53. But it takes only a quick search of
the Internet to find guides explaining how to circum­
vent any such technological controls. YouTube viewers,
for example, have watched one of those guides (called
“How to bypass parental controls on the Xbox 360”) more
than 47,000 times. See http://www.youtube.com/watch?v=
CFlVfVmvN6k.
                               IV
   The upshot is that California’s statute, as applied to its
heartland of applications (i.e., buyers under 17; extremely
violent, realistic video games), imposes a restriction on
speech that is modest at most. That restriction is justified
by a compelling interest (supplementing parents’ efforts to
prevent their children from purchasing potentially harm­
ful violent, interactive material). And there is no equally
effective, less restrictive alternative. California’s statute
is consequently constitutional on its face—though litigants
remain free to challenge the statute as applied in particu­
lar instances, including any effort by the State to apply it
to minors aged 17.
   I add that the majority’s different conclusion creates a
serious anomaly in First Amendment law. Ginsberg
makes clear that a State can prohibit the sale to minors of
depictions of nudity; today the Court makes clear that a
                 Cite as: 564 U. S. ____ (2011)           19

                     BREYER, J., dissenting

State cannot prohibit the sale to minors of the most vio­
lent interactive video games. But what sense does it make
to forbid selling to a 13-year-old boy a magazine with an
image of a nude woman, while protecting a sale to that 13­
year-old of an interactive video game in which he actively,
but virtually, binds and gags the woman, then tortures
and kills her? What kind of First Amendment would
permit the government to protect children by restrict-
ing sales of that extremely violent video game only when
the woman—bound, gagged, tortured, and killed—is also
topless?
   This anomaly is not compelled by the First Amendment.
It disappears once one recognizes that extreme violence,
where interactive, and without literary, artistic, or similar
justification, can prove at least as, if not more, harmful to
children as photographs of nudity. And the record here is
more than adequate to support such a view. That is why I
believe that Ginsberg controls the outcome here a fortiori.
And it is why I believe California’s law is constitutional on
its face.
   This case is ultimately less about censorship than it is
about education. Our Constitution cannot succeed in
securing the liberties it seeks to protect unless we can
raise future generations committed cooperatively to mak­
ing our system of government work. Education, however,
is about choices. Sometimes, children need to learn by
making choices for themselves. Other times, choices are
made for children—by their parents, by their teachers,
and by the people acting democratically through their
governments. In my view, the First Amendment does not
disable government from helping parents make such a
choice here—a choice not to have their children buy ex­
tremely violent, interactive video games, which they more
than reasonably fear pose only the risk of harm to those
children.
   For these reasons, I respectfully dissent.
20     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

                       APPENDIXES
   With the assistance of the Supreme Court Library, I
have compiled these two appendixes listing peer-reviewed
academic journal articles on the topic of psychological
harm resulting from playing violent video games. The
library conducted a search for relevant articles on the
following databases: PsycINFO, PubMed, Academic
Search Premier, ArticleFirst (OCLC), and Dialog (files 1,
7, 34, 98, 121, 142, 144, 149). The following search terms
were used: “(video* or computer or arcade or online) and
(game*) and (attack* or fight* or aggress* or violen* or
hostil* or ang* or arous* or prosocial or help* or desens*
or empathy).” After eliminating irrelevant matches based
on title or abstract, I categorized these articles as either
supporting the hypothesis that violent video games are
harmful (listed in Appendix A), or not supporting/rejecting
the hypothesis that violent video games are harmful
(listed in Appendix B).
   Many, but not all, of these articles were available to the
California Legislature or the parties in briefing this case.
I list them because they suggest that there is substantial
(though controverted) evidence supporting the expert
associations of public health professionals that have con­
cluded that violent video games can cause children psycho­
logical harm. See supra, at 15–16. And consequently,
these studies help to substantiate the validity of the origi­
nal judgment of the California Legislature, as well as that
judgment’s continuing validity.
                            A
Anderson & Bushman, Effects of Violent Video Games on
 Aggressive Behavior, Aggressive Cognition, Aggressive
 Affect, Physiological Arousal, and Prosocial Behavior: A
 Meta-Analytic Review of the Scientific Literature, 12
 Psychological Science: J. Am. Psychological Society 353
                 Cite as: 564 U. S. ____ (2011)         21

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

 (2001).
Anderson & Dill, Video Games and Aggressive Thoughts,
 Feelings, & Behavior in the Laboratory and in Life, 78
 J. Personality & Soc. Psychology 772 (2000).
Anderson et al., Violent Video Games: Specific Effects of
 Violent Content on Aggressive Thoughts and Behavior,
 36 Advances in Experimental Soc. Psychology 199
 (2004).
Anderson & Ford, Affect of the Game Player: Short-Term
 Effects of Highly and Mildly Aggressive Video Games, 12
 Personality & Soc. Psychology Bull. 390 (1986).
Anderson & Morrow, Competitive Aggression Without
 Interaction: Effects of Competitive Versus Cooperative
 Instructions on Aggressive Behavior in Video Games, 21
 Personality & Soc. Psychology Bull. 1020 (1995).
Anderson et al., Longitudinal Effects of Violent Video
 Games on Aggression in Japan and the United States,
 122 Pediatrics e1067 (2008).
Anderson et al., Violent Video Game Effects on Aggres­
 sion, Empathy, and Prosocial Behavior in Eastern and
 Western Countries: A Meta-Analytic Review, 136 Psy­
 chological Bull. 151 (2010).
Anderson, An Update on the Effects of Playing Violent
 Video Games, 27 J. Adolescence 113 (2004).
Anderson et al., The Influence of Media Violence on Youth,
 4 Psychological Science in the Public Interest 81 (2003).
Anderson & Carnagey, Causal Effects of Violent Sports
 Video Games on Aggression: Is it Competitiveness or
 Violent Content? 45 J. Experimental Soc. Psychology 731
 (2009).
Anderson & Murphy, Violent Video Games and Aggressive
 Behavior in Young Women, 29 Aggressive Behavior 423
 (2003).
Arriaga, Esteves, Carneiro, & Monteiro, Violent Computer
 Games and Their Effects on State Hostility and Physio­
 logical Arousal, 32 Aggressive Behavior 358 (2006).
22     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

Arriaga, Esteves, Carneiro, & Monteiro, Are the Effects of
 Unreal Violent Video Games Pronounced When Playing
 With a Virtual Reality System? 34 Aggressive Behavior
 521 (2008).
Baldaro et al., Aggressive and Non-Violent Videogames:
 Short-Term Psychological and Cardiovascular Effects on
 Habitual Players, 20 Stress & Health: J. Int’l Society for
 Investigation of Stress 203 (2004).
Ballard, Hamby, Panee, & Nivens, Repeated Exposure to
 Video Game Play Results in Decreased Blood Pressure
 Responding, 8 Media Psychology 323 (2006).
Ballard & Lineberger, Video Game Violence and Confed­
 erate Gender: Effects on Reward and Punishment Given
 by College Males, 41 Sex Roles 541 (1999).
Ballard & Wiest, Mortal Kombat (tm): The Effects of
 Violent Videogame Play on Males’ Hostility and Cardio­
 vascular Responding, 26 J. Applied Soc. Psychology 717
 (1996).
Barlett, Branch, Rodeheffer, & Harris, How Long do the
 Short-Term Violent Video Game Effects Last? 35 Ag­
 gressive Behavior 225 (2009).
Barlett, Rodeheffer, Baldassaro, Hinkin, & Harris, The
 Effect of Advances in Video Game Technology and Con­
 tent on Aggressive Cognitions, Hostility, and Heart
 Rate, 11 Media Psychology 540 (2008).
Barlett, Harris, & Baldassaro, Longer You Play, the More
 Hostile You Feel: Examination of First Person Shooter
 Video Games and Aggression During Video Game Play,
 33 Aggressive Behavior 486 (2007).
Barlett, Harris, & Bruey, The Effect of the Amount of
 Blood in a Violent Video Game on Aggression, Hostility,
 and Arousal, 44 J. Experimental Soc. Psychology 539
 (2008).
Barlett & Rodeheffer, Effects of Realism on Extended
 Violent and Nonviolent Video Game Play on Aggressive
 Thoughts, Feelings, and Physiological Arousal, 35 Ag­
                 Cite as: 564 U. S. ____ (2011)         23

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

 gressive Behavior 213 (2009).
Barlett, Anderson, & Swing, Video Game Effects—
 Confirmed, Suspected, and Speculative: A Review of the
 Evidence, 40 Simulation & Gaming 377 (2009).
Bartholow, Sestir, & Davis, Correlates and Consequences
 of Exposure to Video Game Violence: Hostile Personal­
 ity, Empathy, and Aggressive Behavior, 31 Personality
 & Soc. Psychology Bull. 1573 (2005).
Bartholow & Anderson, Effects of Violent Video Games on
 Aggressive Behavior: Potential Sex Differences, 38 J.
 Experimental Soc. Psychology 283 (2002).
Bartholow, Bushman, & Sestir, Chronic Violent Video
 Game Exposure and Desensitization to Violence: Behav­
 ioral and Event-Related Brain Potential Data, 42 J. Ex­
 perimental Soc. Psychology 532 (2006).
Bluemke, Friedrich, & Zumbach, The Influence of Violent
 and Nonviolent Computer Games on Implicit Measures
 of Aggressiveness, 36 Aggressive Behavior 1 (2010).
Brady & Matthews, Effects of Media Violence on Health-
 Related Outcomes Among Young Men, 160 Archives of
 Pediatrics & Adolescent Med. 341 (2006).
Browne & Hamilton-Giachritsis, The Influence of Violent
 Media on Children and Adolescents: A Public-Health
 Approach, 365 Lancet 702 (2005).
Bushman & Anderson, Violent Video Games and Hostile
 Expectations: A Test of the General Aggression Model,
 28 Personality & Soc. Psychology Bull. 1679 (2002).
Bushman & Anderson, Comfortably Numb: Desensitizing
 Effects of Violent Media on Helping Others, 20 Psycho­
 logical Science: J. Am. Psychological Society 273 (2009).
Bushman, Rothstein, & Anderson, Much Ado About Some­
 thing: Violent Video Game Effects and a School of Red
 Herring: Reply to Ferguson and Kilburn, 136 Psycho­
 logical Bull. 182 (2010).
Calvert & Tan, Impact of Virtual Reality on Young Adults’
 Physiological Arousal and Aggressive Thoughts: Interac­
24     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

 tion Versus Observation, 15 J. Applied Developmental
 Psychology 125 (1994).
Carnagey, Anderson, & Bartholow, Media Violence and
 Social Neuroscience: New Questions and New Opportu­
 nities, 16 Current Directions in Psychological Science
 178 (2007).
Carnagey & Anderson, Violent Video Game Exposure and
 Aggression: A Literature Review, 45 Minerva Psichiat­
 rica 1 (2004).
Carnagey & Anderson, The Effects of Reward and Pun­
 ishment in Violent Video Games on Aggressive Affect,
 Cognition, and Behavior, 16 Psychological Science: J.
 Am. Psychological Society 882 (2005).
Carnagey, Anderson, & Bushman, The Effect of Video
 Game Violence on Physiological Desensitization to Real­
 life Violence, 43 J. Experimental Soc. Psychology 489
 (2007).
Chambers & Ascione, The Effects of Prosocial and Aggres­
 sive Videogames on Children’s Donating and Helping,
 148 J. Genetic Psychology: Research and Theory on Hu­
 man Development 499 (1987).
Chory & Cicchirillo, The Relationship Between Video
 Game Play and Trait Verbal Aggressiveness: An Appli­
 cation of the General Aggression Model, 24 Communica­
 tions Research Reports 113 (2007).
Cicchirillo & Chory-Assad, Effects of Affective Orientation
 and Video Game Play on Aggressive Thoughts and Be­
 haviors, 49 J. Broadcasting & Electronic Media 435
 (2005).
Colwell & Payne, Negative Correlates of Computer Game
 Play in Adolescents, 91 British J. Psychology 295 (2000).
Cooper & Mackie, Video Games and Aggression in Chil­
 dren, 16 J. Applied Soc. Psychology 726 (1986).
Deselms & Altman, Immediate and Prolonged Effects of
 Videogame Violence, 33 J. Applied Soc. Psychology 1553
 (2003).
                 Cite as: 564 U. S. ____ (2011)         25

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

Dill & Dill, Video Game Violence: A Review of the Empiri­
 cal Literature, 3 Aggression & Violent Behavior 407
 (1998).
Doğan, Video Games and Children: Violence in Video
 Games, 44 Yeni Symposium 161 (2006).
Eastin, Video Game Violence and the Female Game
 Player: Self- and Opponent Gender Effects on Presence
 and Aggressive Thoughts, 32 Human Communication
 Research 351 (2006).
Emes, Is Mr Pac Man Eating Our Children? A Review of
 the Effect of Video Games on Children, 42 Canadian J.
 Psychiatry 409 (1997).
Farrar, Krcmar, & Nowak, Contextual Features of Violent
 Video Games, Mental Models, and Aggression, 56 J.
 Communication 387 (2006).
Fischer, Kastenmüller, & Greitemeyer, Media Violence
 and the Self: The Impact of Personalized Gaming Char­
 acters in Aggressive Video Games on Aggressive Behav­
 ior, 46 J. Experimental Soc. Psychology 192 (2010).
Funk, Children’s Exposure to Violent Video Games and
 Desensitization to Violence, 14 Child & Adolescent Psy­
 chiatric Clinics North Am. 387 (2005).
Funk, Video Games, 16 Adolescent Med. Clinics 395
 (2005).
Funk, Baldacci, Pasold, & Baumgardner, Violence Expo­
 sure in Real-Life, Video Games, Television, Movies, and
 the Internet: Is There Desensitization? 27 J. Adolescence
 23 (2004).
Funk, Buchman, Jenks, & Bechtoldt, Playing Violent
 Video Games, Desensitization, and Moral Evaluation in
 Children, 24 J. Applied Developmental Psychology 413
 (2003).
Funk et al., Aggression and Psychopathology in Adoles­
 cents with a Preference for Violent Electronic Games, 28
 Aggressive Behavior 134 (2002).
Funk, Buchman, Jenks, & Bechtoldt, An Evidence-Based
26    BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                   BREYER, J., dissenting
            Appendix A to the opinion of BREYER, J.

 Approach to Examining the Impact of Playing Violent
 Video and Computer Games, SIMILE: Studies in Media
 & Information Literacy Educ., vol. 2, no. 4, p. 1 (Nov.
 2002).
Gentile & Stone, Violent Video Game Effects on Children
 and Adolescents: A Review of the Literature, 57 Minerva
 Pediatrica 337 (2005).
Gentile et al., The Effects of Prosocial Video Games on
 Prosocial Behaviors: International Evidence From Corre­
 lational, Longitudinal, and Experimental Studies, 35
 Personality & Soc. Psychology Bull. 752 (2009).
Gentile, Lynch, Linder, & Walsh, The Effects of Violent
 Video Game Habits on Adolescent Hostility, Aggressive
 Behaviors, and School Performance, 27 J. Adolescence 5
 (2004).
Gentile & Gentile, Violent Video Games as Exemplary
 Teachers: A Conceptual Analysis, 37 J. Youth & Adoles­
 cence 127 (2008).
Giumetti & Markey, Violent Video Games and Anger as
 Predictors of Aggression, 41 J. Research in Personality
 1234 (2007).
Graybill, Kirsch, & Esselman, Effects of Playing Violent
 Versus Nonviolent Video Games on the Aggressive Idea­
 tion of Aggressive and Nonaggressive Children, 15 Child
 Study J. 199 (1985).
Grigoryan, Stepanyan, Stepanyan, & Agababyan, Influ­
 ence of Aggressive Computer Games on the Brain Cortex
 Activity Level in Adolescents, 33 Human Physiology 34
 (2007).
Hastings et al., Young Children’s Video/Computer Game
 Use: Relations With School Performance and Behavior,
 30 Issues in Mental Health Nursing 638 (2009).
Huesmann, Nailing the Coffin Shut on Doubts That Vio­
 lent Video Games Stimulate Aggression: Comment on
 Anderson et al., 136 Psychological Bull. 179 (2010).
Huesmann, The Impact of Electronic Media Violence:
                 Cite as: 564 U. S. ____ (2011)          27

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

  Scientific Theory and Research, 41 J. Adolescent Health
  S6 (2007).
Huesmann & Taylor, The Role of Media Violence in Vio­
  lent Behavior, 27 Annual Rev. Public Health 393 (2006).
Hummer et al., Short-Term Violent Video Game Play by
  Adolescents Alters Prefrontal Activity During Cognitive
  Inhibition, 13 Media Psychology 136 (2010).
Irwin & Gross, Cognitive Temp, Violent Video Games, and
  Aggressive Behavior in Young Boys, 10 J. Family Vio­
  lence 337 (1995).
Kirsh & Mounts, Violent Video Game Play impacts Facial
  Emotion Recognition, 33 Aggressive Behavior 353
  (2007).
Kirsh, Mounts, & Olczak, Violent Media Consumption and
  the Recognition of Dynamic Facial Expressions, 21 J.
  Interpersonal Violence 571 (2006).
Kirsh, Olczak, & Mounts, Violent Video Games Induce an
  Affect Processing Bias, 7 Media Psychology 239 (2005).
Kirsh, The Effects of Violent Video Games on Adolescents:
  The Overlooked Influence of Development, 8 Aggression
  & Violent Behavior 377 (2003).
Kirsh, Seeing the World Through Mortal Kombat-Colored
  Glasses: Violent Video Games and the Development of a
  Short-term Hostile Attribution Bias, 5 Childhood 177
  (1998).
Konijn, Bijvank, & Bushman, I Wish I Were a Warrior:
  The Role of Wishful Identification in the Effects of Vio­
  lent Video Games on Aggression in Adolescent Boys, 43
  Developmental Psychology 1038 (2007).
Krahé & Möller, Playing Violent Electronic Games, Hos­
  tile Attributional Style, and Aggression-related Norms
  in German Adolescents, 27 J. Adolescence 53 (2004).
Krcmar, Farrar, & McGloin, The Effects of Video Game
  Realism on Attention, Retention and Aggressive Out­
  comes, 27 Computers in Human Behavior 432 (2011).
Krcmar & Lachlan, Aggressive Outcomes and Videogame
28    BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                   BREYER, J., dissenting
            Appendix A to the opinion of BREYER, J.

 Play: The Role of Length of Play and the Mechanisms at
 Work, 12 Media Psychology 249 (2009).
Krcmar & Farrar, Retaliatory Aggression and the Effects
 of Point of View and Blood in Violent Video Games, 12
 Mass Communication & Society 115 (2009).
Kronenberger et al., Media Violence Exposure in Aggres­
 sive and Control Adolescents: Differences in Self- and
 Parent-Reported Exposure to Violence on Television and
 in Video Games, 31 Aggressive Behavior 201 (2005).
Kronenberger et al., Media Violence Exposure and Execu­
 tive Functioning in Aggressive and Control Adolescents,
 61 J. Clinical Psychology 725 (2005).
Kuntsche, Hostility Among Adolescents in Switzerland?
 Multivariate Relations Between Excessive Media Use
 and Forms of Violence, 34 J. Adolescent Health 230
 (2004).
Lee, Peng, & Klein, Will the Experience of Playing a Vio­
 lent Role in a Video Game Influence People’s Judgments
 of Violent Crimes? 26 Computers in Human Behavior
 1019 (2010).
Lemmens & Bushman, The Appeal of Violent Video
 Games to Lower Educated Aggressive Adolescent Boys
 From Two Countries, 9 CyberPsychology & Behavior 638
 (2006).
Mathiak & Weber, Toward Brain Correlates of Natural
 Behavior: fMRI During VIolent Video Games, 27 Human
 Brain Mapping 948 (2006).
Möller & Krahé, Exposure to Violent Video Games and
 Aggression in German Adolescents: A Longitudinal
 Analysis, 35 Aggressive Behavior 75 (2009).
Nowak, Krcmar, & Farrar, The Causes and Consequences
 of Presence: Considering the Influence of Violent Video
 Games on Presence and Aggression, 17 Presence: Teleop­
 erators & Virtual Environments 256 (2008).
Olson et al., M-Rated Video Games and Aggressive or
 Problem Behavior Among Young Adolescents, 13 Applied
                Cite as: 564 U. S. ____ (2011)         29

                   BREYER, J., dissenting
            Appendix A to the opinion of BREYER, J.

 Developmental Science 188 (2009).
Panee & Ballard, High Versus Low Aggressive Priming
 During Video-Game Training: Effects on Violent Action
 During Game Play, Hostility, Heart Rate, and Blood
 Pressure, 32 J. Applied Soc. Psychology 2458 (2002).
Persky & Blascovich, Immersive Virtual Environments
 Versus Traditional Platforms: Effects of Violent and
 Nonviolent Video Game Play, 10 Media Psychology 135
 (2007).
Persky & Blascovich, Immersive Virtual Video Game Play
 and Presence: Influences on Aggressive Feelings and
 Behavior, 17 Presence: Teleoperators & Virtual Envi­
 ronments 57 (2008).
Polman, de Castro, & van Aken, Experimental Study of
 the Differential Effects of Playing Versus Watching Vio­
 lent Video Games on Children’s Aggressive Behavior, 34
 Aggressive Behavior 256 (2008).
Potera, Sex and Violence in the Media Influence Teen
 Behavior: Three Studies Show a Correlation, 109 Ameri­
 can J. Nursing 20 (2009).
Richmond & Wilson, Are Graphic Media Violence, Aggres­
 sion, and Moral Disengagement Related? 15 Psychiatry,
 Psychology & Law 350 (2008).
Schaefer & Harrison, The Effects of Violent Fantasy on
 Children’s Aggressive Behavior, 41 Psychology & Educ.
 35 (2004).
Schmierbach, “Killing Spree”: Exploring the Connection
 Between Competitive Game Play and Aggressive Cogni­
 tion, 37 Communication Research 256 (2010).
Sheese & Graziano, Deciding to Defect: The Effects of
 Video-Game Violence on Cooperative Behavior, 16 Psy­
 chological Science: J. Am. Psychological Society 354
 (2005).
Sherry, The Effects of Violent Video Games on Aggression.
 A Meta-Analysis, 27 Human Communication Research
 409 (2001).
30     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

Shibuya, Sakamoto, Ihori, & Yukawa, The Effects of the
  Presence and Contexts of Video Game Violence on Chil­
  dren: A Longitudinal Study in Japan, 39 Simulation &
  Gaming 528 (2008).
Sigurdsson, Gudjonsson, Bragason, Kristjansdottir, &
  Sigfusdottir, The Role of Violent Cognition in the Rela­
  tionship Between Personality and the Involvement in
  Violent Films and Computer Games, 41 Personality &
  Individual Differences 381 (2006).
Silvern & Williamson, The Effects of Video Game Play on
  Young Children’s Aggression, Fantasy, and Prosocial
  behavior, 8 J. Applied Developmental Psychology 453
  (1987).
Slater, Henry, Swaim, & Cardador, Vulnerable Teens,
  Vulnerable Times: How Sensation Seeking, Alienation,
  and Victimization Moderate the Violent Media Con­
  tent—Aggressiveness Relation, 31 Communication Re­
  search 642 (2004).
Slater, Henry, Swaim, & Anderson, Violent Media Content
  and Aggressiveness in Adolescents: A Downward Spiral
  Model, 30 Communication Research 713 (2003).
Staude-Müller, Bliesener, & Luthman, Hostile and Hard­
  ened? An Experimental Study on (De-)sensitization to
  Violence and Suffering Through Playing Video Games,
  67 Swiss J. Psychology 41 (2008).
Steward & Follina, Informing Policies in Forensic Set­
  tings: A Review of Research Investigating the Effects of
  Exposure to Media Violence on Challenging/Offending
  Behaviour, 8 British J. Forensic Prac. 31 (2006).
Swing & Anderson, The Unintended Negative Conse­
  quences of Exposure to Violent Video games, 12 Int. J.
  Cognitive Tech. 3 (2007).
Tamborini et al., Violent Virtual Video Games and Hostile
  Thoughts, 48 J. Broadcasting & Electronic Media 335
  (2004).
Uhlmann & Swanson, Exposure to Violent Video Games
                 Cite as: 564 U. S. ____ (2011)         31

                    BREYER, J., dissenting
             Appendix A to the opinion of BREYER, J.

 Increases Automatic Aggressiveness, 27 J. Adolescence
 41 (2004).
Vaughan, Inadvertent Script Change and Increased Pro­
 pensity for Violence: The Danger of Interactive Video
 Games, 34 Transactional Analysis J. 30 (2004).
Wallenius & Punamäki, Digital Game Violence and Direct
 Aggression in Adolescence: A Longitudinal Study of the
 Roles of Sex, Age, and Parent-Child Communication, 29
 J. Applied Developmental Psychology 286 (2008).
Wallenius, Punamäki, & Rimpelä, Digital Game Playing
 and Direct and Indirect Aggression in Early Adoles­
 cence: The Roles of Age, Social Intelligence, and Parent-
 Child Communication, 36 J. Youth and Adolescence 325
 (2007).
Wang et al., Short Term Exposure to a Violent Video
 Game Induces Changes in Frontolimbic Circuitry in
 Adolescents, 3 Brain Imaging & Behavior 38 (2009).
Weber, Ritterfeld, & Mathiak, Does Playing Violent Video
 Games Induce Aggression? Empirical Evidence of a
 Functional Magnetic Resonance Imaging Study, 8 Media
 Psychology 39 (2006).
Wiegman & van Schie, Video Game Playing and its Rela­
 tions With Aggressive and Prosocial Behaviour, 37 Brit­
 ish J. Soc. Psychology 367 (1998).
Williams, The Effects of Frustration, Violence, and Trait
 Hostility After Playing a Video Game, 12 Mass Commu­
 nication & Society 291 (2009).
Ybarra et al., Linkages Between Internet and Other Me­
 dia Violence With Seriously Violent Behavior by Youth,
 122 Pediatrics 929 (2008).
32     BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                    BREYER, J., dissenting
             Appendix B to the opinion of BREYER, J.

                               B

Bensley & Van Eenwyk, Video Games and Real-Life Ag­
 gression: Review of the Literature, 29 J. Adolescent
 Health 244 (2001).
Bösche, Violent Content Enhances Video Game Perform­
 ance, 21 J. Media Psychology: Theories, Methods, and
 Applications 145 (2009).
Colwell & Kato, Video Game Play in British and Japanese
 Adolescents, 36 Simulation & Gaming 518 (2005).
Colwell & Kato, Investigation of the Relationship Between
 Social Isolation, Self-Esteem, Aggression and Computer
 Game Play in Japanese Adolescents, 6 Asian J. Soc. Psy­
 chology 149 (2003).
Dominick, Videogames, Television Violence, and Aggres­
 sion in Teenagers, 34 J. Communication 136 (1984).
Ferguson, Blazing Angels or Resident Evil? Can Violent
 Video Games be a Force For Good? 14 Rev. Gen. Psy­
 chology 68 (2010).
Ferguson, Violent Video Games: Dogma, Fear, Pseudo­
 science, 33 Skeptical Inquirer 38 (2009).
Ferguson, The Good, The Bad and the Ugly: A Meta­
 analytic Review of Positive and Negative Effects of Vio­
 lent Video Games, 78 Psychiatric Q. 309 (2007).
Ferguson & Meehan, Saturday Night’s Alright for Fight­
 ing: Antisocial Traits, Fighting, and Weapons Carrying
 in a Large Sample of Youth, 81 Psychiatric Q. 293
 (2010).
Ferguson et al., Violent Video Games and Aggression, 35
 Crim. Justice & Behavior 311 (2008).
Ferguson, Research on the Effects of Violent Video Games:
 A Critical Analysis, 3 Soc. & Personality Psychology
 Compass 351 (2009).
Ferguson & Rueda, The Hitman Study: Violent Video Game
 Exposure Effects on Aggressive Behavior, Hostile Feelings,
 and Depression, 15 European Psychologist 99 (2010).
                 Cite as: 564 U. S. ____ (2011)         33

                    BREYER, J., dissenting
             Appendix B to the opinion of BREYER, J.

Ferguson, San Miguel, & Hartley, A Multivariate Analysis
  of Youth Violence and Aggression: The Influence of Fam­
  ily, Peers, Depression, and Media Violence, 155 J. Pedi­
  atrics 904 (2009).
Ferguson, Evidence for Publication Bias in Video Game
  Violence Effects Literature: A Meta-Analytic Review, 12
  Aggression & Violent Behavior 470 (2007).
Ferguson, The School Shooting/Violent Video Game Link:
  Causal Relationship or Moral Panic? 5 J. Investigative
  Psychology & Offender Profiling 25 (2008).
Ferguson et al., Personality, Parental, and Media Influ­
  ences on Aggressive Personality and Violent Crime in
  Young Adults, 17 J. Aggression, Maltreatment &
  Trauma 395 (2008).
Ferguson & Kilburn, Much Ado About Nothing: The Mis­
  estimation and Overinterpretation of Violent Video
  Game Effects in Eastern and Western Nations: Com­
  ment on Anderson et al. (2010), 136 Psychological Bull.
  174 (2010).
Fleming & Rickwood, Effects of Violent Versus Nonviolent
  Video Games on Children's Arousal, Aggressive Mood,
  and Positive Mood, 31 J. Applied Soc. Psychology 2047
  (2001).
Griffiths, Violent Video Games and Aggression: A Review
  of the Literature, 4 Aggression & Violent Behavior 203
  (1999).
Griffiths, Video Games and Aggression, 10 The Psycholo­
  gist 397 (1997).
Ivory & Kalyanaraman, The Effects of Technological
  Advancement and Violent Content in Video Games on
  Players' Feelings of Presence, Involvement, Physiological
  Arousal, and Aggression, 57 J. Communication 532
  (2007).
Kestenbaum & Weinstein, Personality, Psychopathology,
  and Developmental Issues in Male Adolescent Video Game
  Use, 24 J. Am. Academy Child Psychology 329 (1985).
34    BROWN v. ENTERTAINMENT MERCHANTS ASSN.

                   BREYER, J., dissenting
            Appendix B to the opinion of BREYER, J.

Markey & Markey, Vulnerability to Violent Video Games:
 A Review and Integration of Personality Research, 14
 Rev. Gen. Psychology 82 (2010).
Markey & Scherer, An Examination of Psychoticism and
 Motion Capture Controls as Moderators of the Effects of
 Violent Video Games, 25 Computers in Human Behavior
 407 (2009).
Mitrofan, Paul, & Spencer, Is Aggression in Children With
 Behavioural and Emotional Difficulties Associated With
 Television Viewing and Video Game Playing? A System­
 atic Review, 35 Child: Care, Health & Development 5
 (2009).
Olson, Media Violence Research and Youth Violence Data:
 Why Do They Conflict? 28 Academic Psychiatry 144
 (2004).
Porter & Starcevic, Are Violent Video Games Harmful? 15
 Australasian Psychiatry 422 (2007).
Regenbogen, Herrmann, & Fehr, The Neural Processing of
 Voluntary Completed, Real and Virtual Violent and
 NonViolent Computer Game Scenarios Displaying Pre­
 defined Actions in Gamers and Nongamers, 5 Soc. Neu­
 roscience 221 (2010).
Scott, The Effect of Video Games on Feelings of Aggres­
 sion, 129 J. Psychology 121 (1995).
Sestir & Bartholow, Violent and Nonviolent Video Games
 Produce Opposing Effects on Aggressive and Prosocial
 Outcomes, 46 J. Experimental Soc. Psychology 934
 (2010).
Unsworth, Devilly, & Ward, The Effect of Playing Violent
 Video Games on Adolescents: Should Parents be Quak­
 ing in Their Boots? 13 Psychology, Crime & Law 383
 (2007).
Unsworth & Ward, Video Games and Aggressive Behavior.
 36 Australian Psychologist 184 (2001).
Williams & Skoric, Internet Fantasy Violence: A Test of
 Aggression in an Online Game, 72 Communication
                Cite as: 564 U. S. ____ (2011)         35

                   BREYER, J., dissenting
            Appendix B to the opinion of BREYER, J.

 Monographs 217 (2005).
Winkel, Novak, & Hopson, Personality Factors, Subject
 Gender, and the Effects of Aggressive Video Games on
 Aggression in Adolescents, 21 J. Research in Personality
 211 (1987).